Exhibit 10.6

BRIGGS & STRATTON CORPORATION

and

NATIONAL CITY BANK

Rights Agent

Rights Agreement

Dated as of August 7, 1996

(as amended through August 9, 2006)


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 



 

Page

 

 

 

 

 

Section 1.

 

Certain Definitions

 

1

 

 

 

 

 

Section 2.

 

Appointment of Rights Agent

 

8

 

 

 

 

 

Section 3.

 

Issue of Right Certificates.

 

8

 

 

 

 

 

Section 4.

 

Form of Right Certificates

 

9

 

 

 

 

 

Section 5.

 

Countersignature and Registration

 

10

 

 

 

 

 

Section 6.

 

Transfer, Split Up, Combination and Exchange of Right Certificates; Mutilated,
Destroyed, Lost or Stolen Right Certificates

 

10

 

 

 

 

 

Section 7.

 

Exercise of Rights; Purchase Price; Expiration Date of Rights

 

11

 

 

 

 

 

Section 8.

 

Cancellation and Destruction of Right Certificates

 

12

 

 

 

 

 

Section 9.

 

Reservation and Availability of Common Shares

 

13

 

 

 

 

 

Section 10.

 

Common Shares Record Date

 

13

 

 

 

 

 

Section 11.

 

Adjustment of Purchase Price, Number of Shares or Number of Rights

 

14

 

 

 

 

 

Section 12.

 

Certificate of Adjusted Purchase Price or Number of Shares

 

20

 

 

 

 

 

Section 13.

 

Consolidation, Merger, Share Exchange or Sale or Transfer of Assets or Earning
Power

 

21

 

 

 

 

 

Section 14.

 

Fractional Rights and Fractional Shares.

 

22

 

 

 

 

 

Section 15.

 

Rights of Action

 

22

 

 

 

 

 

Section 16.

 

Agreement of Right Holders

 

23

 

 

 

 

 

Section 17.

 

Right Certificate Holder Not Deemed a Shareholder

 

23

 

 

 

 

 

Section 18.

 

Concerning the Rights Agent

 

23

 

 

 

 

 

Section 19.

 

Merger or Consolidation or Change of Name of Rights Agent

 

24

 

 

 

 

 

Section 20.

 

Duties of Rights Agent

 

24

 

 

 

 

 

Section 21

 

Change of Rights Agent

 

26

 

i


--------------------------------------------------------------------------------




 

Section 22.

 

Issuance of New Right Certificates

 

27

 

 

 

 

 

Section 23.

 

Redemption.

 

27

 

 

 

 

 

Section 24.

 

Exchange

 

30

 

 

 

 

 

Section 25.

 

Notice of Certain Events

 

31

 

 

 

 

 

Section 26.

 

Notices

 

31

 

 

 

 

 

Section 27.

 

Supplements and Amendments

 

32

 

 

 

 

 

Section 28.

 

Successors

 

32

 

 

 

 

 

Section 29.

 

Determinations and Actions by the Board of Directors

 

32

 

 

 

 

 

Section 30.

 

Benefits of this Agreement

 

33

 

 

 

 

 

Section 31.

 

Severability

 

33

 

 

 

 

 

Section 32.

 

Governing Law

 

33

 

 

 

 

 

Section 33.

 

Counterparts

 

33

 

 

 

 

 

Section 34.

 

Descriptive Headings

 

33

 

 

 

 

 

Signatures

 

 

 

34

 

Exhibit A — Form of Right Certificate

Exhibit B — Summary of Rights to Purchase Common Shares

ii


--------------------------------------------------------------------------------


RIGHTS AGREEMENT

Agreement, dated as of August 7, 1996, as amended through August 9, 2006,
between Briggs & Stratton Corporation, a Wisconsin corporation (the “Company”),
and National City Bank (the “Rights Agent”).

The Board of Directors of the Company has authorized and declared a dividend of
one common share purchase right (a “Right”) for each Common Share (as
hereinafter defined) of the Company outstanding on August 19, 1996 (the “Record
Date”) payable on such date, each Right representing the right to purchase
one-half of one Common Share, upon the terms and subject to the conditions
herein set forth, and has further authorized and directed the issuance of one
Right with respect to each Common Share that shall become outstanding between
the Record Date and the earliest of the Distribution Date, the Redemption Date
and the Final Expiration Date (as such terms are hereinafter defined).

Accordingly, in consideration of the premises and the mutual agreements herein
set forth, the parties hereby agree as follows:

Section 1.      Certain Definitions. For purposes of this Agreement, the
following terms have the meanings indicated:

(a)    “Acquiring Person” shall mean any Person (as such term is hereinafter
defined) who or which, together with all Affiliates and Associates (as such
terms are hereinafter defined) of such Person, shall be the Beneficial Owner (as
such term is hereinafter defined) of 20% or more of the Common Shares of the
Company then outstanding, but shall not include the Company, any Subsidiary (as
such term is hereinafter defined) of the Company, any employee benefit plan of
the Company or any Subsidiary of the Company, any entity holding Common Shares
for or pursuant to the terms of any such plan, or any trustee, administrator or
fiduciary of such a plan.

Notwithstanding the foregoing, (i) no Person who or which, at the close of
business on August 7, 1996, shall have been the Beneficial Owner of 20% or more
of the Common Shares of the Company then outstanding shall be deemed an
“Acquiring Person”; provided, however, that, if a Person is, at the close of
business on the date hereof, the Beneficial Owner of 20% or more of the Common
Shares of the Company then outstanding and shall thereafter become the
Beneficial Owner of additional Common Shares of the Company at any time that the
Person is or thereby becomes the Beneficial Owner of 20% or more of the Common
Shares of the Company then outstanding (other than Common Shares acquired solely
as a result of corporate action of the Company not caused, directly or
indirectly, by such Person), then such Person shall be deemed to be an
“Acquiring Person”; and (ii) no Person shall become an “Acquiring Person” as a
result of an acquisition of Common Shares by the Company which, by reducing the
number of shares outstanding, increases the proportionate number of shares
beneficially owned by such Person to 20% or more of the Common Shares of the
Company then outstanding; provided, however, that if a Person would, but for the
provisions of this clause (ii), become an Acquiring Person by reason of share
purchases by the Company and shall, after such share purchases by the Company,
become the


--------------------------------------------------------------------------------




Beneficial Owner of any additional Common Shares of the Company at any time that
the Person is or thereby becomes the Beneficial Owner of 20% or more of the
Common Shares of the Company then outstanding (other than Common Shares acquired
solely as a result of corporate action of the Company not caused, directly or
indirectly, by such Person), then such Person shall be deemed to be an
“Acquiring Person”.

Notwithstanding the foregoing, if the Board of Directors of the Company
determines in good faith that a Person who would otherwise be an “Acquiring
Person”, as defined pursuant to the foregoing provisions of this paragraph (a),
has become such inadvertently, and such Person divests as promptly as
practicable a sufficient number of Common Shares so that such Person would no
longer be an “Acquiring Person,” as defined pursuant to the foregoing provisions
of this paragraph (a), then such Person shall not be deemed to be an “Acquiring
Person” for any purposes of this Agreement.

(b)    “Affiliate” and “Associate” shall have the respective meanings ascribed
to such terms in Rule 12b-2 of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), as in effect
on the date of this Agreement.

(c)    A Person shall be deemed the “Beneficial Owner” of and shall be deemed to
“beneficially own” any securities:

(i)     which such Person or any of such Person’s Affiliates or Associates
beneficially owns, directly or indirectly;

(ii)    which such Person or any of such Person’s Affiliates or Associates has
(A) the right to acquire (whether such right is exercisable immediately or only
after the passage of time) pursuant to any agreement, arrangement or
understanding (other than customary agreements with and between underwriters and
selling group members with respect to a bona fide public offering of
securities), or upon the exercise of conversion rights, exchange rights, rights
(other than these Rights), warrants or options, or otherwise; provided, however,
that a Person shall not be deemed the Beneficial Owner of, or to beneficially
own, securities tendered pursuant to a tender or exchange offer made by or on
behalf of such Person or any of such Person’s Affiliates or Associates until
such tendered securities are accepted for purchase or exchange; or (B) the right
to vote pursuant to any agreement, arrangement or understanding; provided,
however, that a Person shall not be deemed the Beneficial Owner of, or to
beneficially own, any security if the agreement, arrangement or understanding to
vote such security (1) arises solely from a revocable proxy or consent given to
such Person in response to a public proxy or consent solicitation made pursuant
to, and in accordance with, the applicable rules and regulations promulgated
under the Exchange Act and (2) is not also then reportable on Schedule 13D under
the Exchange Act (or any comparable or successor report); or

(iii)   which are beneficially owned, directly or indirectly, by any other
Person with which such Person or any of such Person’s Affiliates or Associates

2


--------------------------------------------------------------------------------




has any agreement, arrangement or understanding (other than customary agreements
with and between underwriters and selling group members with respect to a bona
fide public offering of securities) for the purpose of, or with respect to,
acquiring, holding, voting (except to the extent contemplated by the proviso to
Section 1(c)(ii)(B)) or disposing of any securities of the Company.

Notwithstanding anything in this definition of Beneficial Ownership to the
contrary, the phrase “then outstanding,” when used with reference to a Person’s
Beneficial Ownership of securities of the Company, shall mean the number of such
securities then issued and outstanding together with the number of such
securities not then actually issued and outstanding which such Person would be
deemed to own beneficially hereunder.

(d)    “Business Day” shall mean any day other than a Saturday, a Sunday, or a
day on which the New York Stock Exchange or banking institutions in Wisconsin
are generally authorized or obligated by law or executive order to close.

(e)    “Close of business” on any given date shall mean 5:00 P.M., Milwaukee,
Wisconsin time, on such date; provided, however, that if such date is not a
Business Day it shall mean 5:00 P.M., Milwaukee, Wisconsin time, on the next
succeeding Business Day.

(f)     “Common Shares” when used with reference to the Company shall mean the
shares of common stock, par value $0.01 per share, of the Company. “Common
Shares” when used with reference to any Person other than the Company shall mean
the capital stock (or equity interest) with the greatest voting power of such
other Person or, if such other Person is a Subsidiary of another Person, the
Person or Persons which ultimately control such first-mentioned Person.

(g)    “Distribution Date” shall have the meaning set forth in Section 3 hereof.

(h)    “Final Expiration Date” shall have the meaning set forth in Section 7
hereof.

(i)     “Person” shall mean any individual, firm, corporation or other entity,
and shall include any successor (by merger or otherwise) of such entity.

(j)     “Qualified Offer” shall mean an offer that has, to the extent required
for the type of offer specified, each of the following characteristics:

(i)     a fully financed all-cash tender offer or an exchange offer offering at
least 70 percent cash and Common Shares of the offeror (with the amount of such
Common Shares to be adjusted to reflect any decrease in the value of such shares
prior to the consummation of the offer), in each such case for any and all of
the outstanding Common Shares of the Company;

(ii)    an offer that has commenced within the meaning of Rule 14d-2(a) under
the Exchange Act;

3


--------------------------------------------------------------------------------




(iii)   an offer whose per-share offer price (A) is greater than the highest
reported market price for the Common Shares of the Company during the 24-month
period immediately preceding the date on which the offer is commenced within the
meaning of Rule 14d-2(a) under the Exchange Act and (B) represents a reasonable
premium above the average of the closing prices (as determined pursuant to
Section 11(d) hereof) for the five trading days immediately preceding the date
on which the offer is commenced, with, in the case of an offer that includes
shares of Common Shares of the offeror, such per-share offer price being
determined using the lower of (1) the lowest reported market price for Common
Shares of the offeror during the five trading days immediately preceding and the
five trading days immediately following the commencement of such offer within
the meaning of Rule 14d-2(a) under the Exchange Act and (2) the average of the
last sale prices (regular way) of such shares reported in the principal
consolidated transaction reporting system with respect to such shares for the
five trading days immediately preceding the date of any determination;

(iv)   an offer that (A) is accompanied by a written opinion, in customary form,
of a nationally recognized investment banking firm that is addressed to the
Company and the holders of Common Shares of the Company other than such Person
and states that the price to be paid to such holders pursuant to the offer is
fair from a financial point of view to such holders and includes any written
presentation of such firm showing the analysis and range of values underlying
such conclusions, which written opinion and any such presentation are updated
and provided to the Company within two Business Days prior to the date such
offer is consummated, and (B) within 20 Business Days after the commencement
date of the offer within the meaning of Rule 14d-2(a) under the Exchange Act (or
within 10 Business Days after any increase in the offer consideration), does not
result in a nationally recognized investment banking firm retained by the Board
of Directors of the Company rendering an opinion to the Board of Directors of
the Company that the consideration being offered to the holders of the Common
Shares is either unfair or inadequate;

(v)    if the offer includes Common Shares of the offeror, an offer pursuant to
which (A) the offeror shall permit a nationally recognized investment banking
firm retained by the Board of Directors of the Company and legal counsel
designated by the Company to have access to such offeror’s books, records,
management, accountants and other appropriate outside advisers for the purposes
of permitting such investment banking firm and such legal counsel to conduct a
due diligence review of the offeror in order to permit such investment banking
firm (relying as appropriate on the advice of such legal counsel) to be able to
render an opinion to the Board of Directors of the Company with respect to
whether the consideration being offered to the holders of the Common Shares of
the Company is fair or adequate, and (B) within 10 Business Days after such
investment banking firm shall have notified the Company and the offeror that it
had completed the due diligence review to its satisfaction (or following
completion of such due diligence review within 10 Business Days after any
increase in the consideration being offered), such investment banking firm does

4


--------------------------------------------------------------------------------




not render an opinion to the Board of Directors of the Company that the
consideration being offered to the holders of the Common Shares of the Company
is either unfair or inadequate and such investment banking firm does not after
the expiration of such 10 Business Day period render an opinion to the Board of
Directors of the Company that the consideration being offered to the holders of
the Common Shares of the Company has become either unfair or inadequate based on
a subsequent disclosure or discovery of a development or developments that have
had or are reasonably likely to have a material adverse affect on the value of
the Common Shares of the offeror;

(vi)   an offer that is subject only to the minimum tender condition described
below in item (ix) of this definition and other usual and customary terms and
conditions, which conditions shall not include any financing, funding or similar
condition or any requirements with respect to the offeror or its agents being
permitted any due diligence with respect to the books, records, management,
accountants and other outside advisers of the Company;

(vii)  an offer pursuant to which the Company has received an irrevocable
written commitment of the offeror that the offer will remain open for at least
60 Business Days and, if a Special Meeting is duly requested in accordance with
Section 23(c), for at least 10 Business Days after the date of the Special
Meeting or, if no Special Meeting is held within 90 Business Days following
receipt of the Special Meeting Notice in accordance with Section 23(c), for at
least 10 Business Days following such 90 Business Day period; provided, however,
that such offer need not remain open, as a result of this Section 1(j), beyond
(A) the time until which any other offer satisfying the criteria for a Qualified
Offer is then required to be kept open under this Section 1(j), or (B) the
scheduled expiration date, as such date may be extended by public announcement
on or prior to the then scheduled expiration date, of any other tender or
exchange offer for Common Shares of the Company with respect to which the Board
of Directors has agreed to redeem the Rights immediately prior to acceptance for
payment of Common Shares thereunder (unless such other offer is terminated prior
to its expiration without any Common Shares having been purchased thereunder);

(viii) an offer pursuant to which the Company has received an irrevocable
written commitment by the offeror that, in addition to the minimum time periods
specified in item (vii) of this definition, the offer, it if is otherwise to
expire prior thereto, will be extended for at least 20 Business Days after any
increase in the price offered, and after any bona fide alternative offer is
commenced within the meaning of Rule 14d-2(a) of the Exchange Act;

(ix)    an offer that is conditioned on a minimum of at least 90% of the
outstanding Common Shares (other than Common Shares held by the offeror or its
Affiliates and Associates) being tendered and not withdrawn as of the offer’s
expiration date, which condition shall not be waivable;

5


--------------------------------------------------------------------------------




(x)     an offer pursuant to which the Company has received an irrevocable
written commitment by the offeror to consummate as promptly as practicable upon
successful completion of the offer a second step transaction whereby all Common
Shares not tendered into the offer will be acquired at the same amount and form
of consideration per share actually paid pursuant to the offer, subject to
shareholders’ statutory appraisal rights, if any;

(xi)    an offer pursuant to which the Company has received an irrevocable
written commitment of the offeror that no amendments will be made to the offer
to reduce the offer consideration (other than a reduction to reflect any
dividend declared by the Company, other than a regular quarterly dividend, after
the commencement of such offer within the meaning of Rule 14d-2(a) under the
Exchange Act or any material change in the capital structure of the Company
initiated by the Company after the commencement of such offer, whether by way of
reclassification, recapitalization, reorganization, repurchase or otherwise),
change the form of consideration offered, reduce the number of shares being
sought, or otherwise change the terms of the offer in a way that is adverse to a
tendering shareholder;

(xii)   if the offer includes Common Shares of the offeror, (A) the offeror is a
publicly owned United States corporation, and its Common Shares are freely
tradable and are listed or admitted to trading on either the New York Stock
Exchange or the Nasdaq National Market, (B) no shareholder approval of the
offeror is required to issue such Common Shares, or, if required, such approval
has already been obtained, (C) no Person (including such Person’s Affiliates and
Associates) beneficially owns more than 20% of the voting stock of the offeror
at the time of commencement of the offer within the meaning of Rule 14d-2(a)
under the Exchange Act or at any time during the term of the offer, and (D) no
other class of voting stock of the offeror is outstanding, and the offeror meets
the registrant eligibility requirements for use of Form S-3 for registering
securities under the Securities Act of 1933, as amended, including, without
limitation, the filing of all required Exchange Act reports in a timely manner
during the 12 calendar months prior to the date of commencement of the offer
within the meaning of Rule 14d-2(a) under the Exchange Act;

(xiii)  an offer pursuant to which the Company has received an irrevocable
written commitment of the offeror that the offeror will pay (or share with any
other offeror) at least one-half of the Company’s costs of a Special Meeting
requested in accordance with Section 23(c) with respect to such offer; and

(xiv) an offer pursuant to which the Company has received an irrevocable written
commitment of the offeror that, if the offer is not consummated, neither the
offeror nor any of its Affiliates or Associates will make any offer for or
purchase any equity securities of the Company for a period of one year after the
commencement within the meaning of Rule 14d-2(a) under the Exchange Act of the
original offer if such original offer does not result in the tender of at least
85% of the outstanding Common Shares not owned by such

6


--------------------------------------------------------------------------------




offeror (including its Affiliates and Associates), unless another tender offer
by another party for all outstanding Common Shares of the Company is commenced
that (A) constitutes a Qualified Offer (in which event, any new offer by such
offeror or of any of its Affiliates or Associates must be at a price no less
than that provided for in such original offer) or (B) is approved by the Board
of Directors of the Company (in which event, any new offer by such offeror or of
any of its Affiliates or Associates must be at a price no less than that
provided for in such approved offer).

For the purposes of the definition of Qualified Offer, “fully financed” shall
mean that the offeror has sufficient funds for the offer which shall be
evidenced by (A) definitive financing agreements executed between the offeror
and responsible financial institutions having the necessary financial capacity
to provide funds for such offer subject only to customary terms and conditions
(which shall in no event include conditions requiring access by such financial
institutions to non-public information to be provided by the Company, conditions
based on the accuracy of any information concerning the Company, or conditions
requiring the Company to make any representations, warranties or covenants in
connection with such financing), (B) cash or cash equivalents then available to
the offeror, set apart and maintained solely for the purpose of funding the
offer with an irrevocable written commitment being provided by the offeror to
the Company to maintain such availability until the offer is consummated or
withdrawn, or (C) a combination of the foregoing; which evidence (including
certified copies of any such definitive financing agreements (including exhibits
and related documents) and copies of all written materials prepared by the
offeror for such financial institutions in connection with entering into such
financing agreements) has been provided to the Company prior to, or upon,
commencement of the offer within the meaning of Rule 14d-2(a) under the Exchange
Act; provided that “sufficient funds for the offer” shall be an amount
sufficient to pay for all Common Shares outstanding on a fully diluted basis the
cash portion of the consideration pursuant to the offer and the second-step
transaction required by clause (x) above and all related expenses. If an offer
becomes a Qualified Offer in accordance with this definition but subsequently
ceases to be a Qualified Offer as a result of the failure at a later date to
continue to satisfy any of the requirements of this definition, such offer shall
cease to be a Qualified Offer and the provisions of Section 23(c) shall no
longer be applicable to such offer, provided the actual redemption of the Rights
pursuant to Section 23(c) shall not have already occurred.

(k)    “Redemption Date” shall have the meaning set forth in Section 7 hereof.

(l)     “Shares Acquisition Date” shall mean the first date of public
announcement by the Company or an Acquiring Person that an Acquiring Person has
become such.

(m)   “Subsidiary” of any Person shall mean any corporation or other entity of
which a majority of the voting power of the voting equity securities or equity
interest is owned, directly or indirectly, by such Person.

7


--------------------------------------------------------------------------------




Section 2.      Appointment of Rights Agent. The Company hereby appoints the
Rights Agent to act as agent for the Company and the holders of the Rights (who,
in accordance with Section 3 hereof, shall prior to the Distribution Date also
be the holders of the Common Shares of the Company) in accordance with the terms
and conditions hereof, and the Rights Agent hereby accepts such appointment. The
Company may from time to time appoint such co-Rights Agents as it may deem
necessary or desirable.

Section 3.      Issue of Right Certificates.

(a)    Until the earlier of (i) the tenth day after the Shares Acquisition Date
or (ii) the tenth Business Day (or such later date as may be determined by
action of the Company’s Board of Directors prior to such time as any Person
becomes an Acquiring Person) after the date of the commencement by any Person
(other than the Company, any Subsidiary of the Company, any employee benefit
plan of the Company or of any Subsidiary of the Company, any entity holding
Common Shares for or pursuant to the terms of any such plan or any trustee,
administrator or fiduciary of such a plan) of, or of the first public
announcement of the intention of any Person (other than the Company, any
Subsidiary of the Company, any employee benefit plan of the Company or of any
Subsidiary of the Company, any entity holding Common Shares for or pursuant to
the terms of any such plan, or any trustee, administrator or fiduciary of such a
plan) to commence, a tender or exchange offer the consummation of which would
result in any Person becoming the Beneficial Owner of Common Shares of the
Company aggregating 20% or more of the then outstanding Common Shares (including
any such date which is after the date of this Agreement and prior to the
issuance of the Rights; the earlier of such dates being herein referred to as
the “Distribution Date”), (x) the Rights will be evidenced (subject to the
provisions of Section 3(b) hereof) by the certificates for Common Shares
registered in the names of the holders thereof (which certificates shall also be
deemed to be Right Certificates) and not by separate Right Certificates, and (y)
the right to receive Right Certificates will be transferable only in connection
with the transfer of Common Shares. As soon as practicable after the
Distribution Date, the Company will prepare and execute, the Rights Agent will
countersign, and the Company will send or cause to be sent (and the Rights Agent
will, if requested, send) by first-class, insured, postage-prepaid mail, to each
record holder of Common Shares as of the close of business on the Distribution
Date, at the address of such holder shown on the records of the Company, a Right
Certificate, in substantially the form of Exhibit A hereto (a “Right
Certificate”), evidencing one Right for each Common Share so held. As of the
Distribution Date, the Rights will be evidenced solely by such Right
Certificates.

(b)    On the Record Date, or as soon as practicable thereafter, the Company
will send a copy of a Summary of Rights to Purchase Common Shares, in
substantially the form of Exhibit B hereto (the “Summary of Rights”), by
first-class, postage-prepaid mail, to each record holder of Common Shares as of
the close of business on the Record Date, at the address of such holder shown on
the records of the Company. With respect to certificates for Common Shares
outstanding as of the Record Date, until the Distribution Date, the Rights will
be evidenced by such certificates registered in the names of the holders
thereof. Until the Distribution Date (or the earlier of the Redemption Date or
the Final Expiration Date), the surrender for transfer of any certificate for
Common Shares outstanding on the Record Date, with or without a copy of the
Summary of Rights attached thereto, shall also constitute the transfer of the
Rights associated with the Common Shares represented thereby.

8


--------------------------------------------------------------------------------




(c)    Certificates for Common Shares which become outstanding (including,
without limitation, certificates for reacquired Common Shares referred to in the
last sentence of this paragraph (c) and certificates issued on the transfer of
Common Shares) after the Record Date but prior to the earliest of the
Distribution Date, the Redemption Date or the Final Expiration Date shall have
impressed on, printed on, written on or otherwise affixed to them the following
legend:

This certificate also evidences and entitles the holder hereof to certain rights
as set forth in a Rights Agreement between Briggs & Stratton Corporation and
National City Bank, dated as of August 7, 1996, and as such agreement may be
amended (the “Rights Agreement”), the terms of which are hereby incorporated
herein by reference and a copy of which is on file at the principal executive
offices of Briggs & Stratton Corporation. Under certain circumstances, as set
forth in the Rights Agreement, such Rights will be evidenced by separate
certificates and will no longer be evidenced by this certificate. Briggs &
Stratton Corporation will mail to the holder of this certificate a copy of the
Rights Agreement without charge after receipt of a written request therefor. As
described in the Rights Agreement, Rights issued to any Person who becomes an
Acquiring Person (as defined in the Rights Agreement) shall become null and
void.

With respect to such certificates containing the foregoing legend, until the
Distribution Date, the Rights associated with the Common Shares represented by
such certificates shall be evidenced by such certificates alone, and the
surrender for transfer of any such certificate shall also constitute the
transfer of the Rights associated with the Common Shares represented thereby. In
the event that the Company purchases or acquires any Common Shares after the
Record Date but prior to the Distribution Date, any Rights associated with such
Common Shares shall be deemed cancelled and retired so that the Company shall
not be entitled to exercise any Rights associated with the Common Shares which
are no longer outstanding.

Section 4.      Form of Right Certificates. The Right Certificates (and the
forms of election to purchase Common Shares and of assignment to be printed on
the reverse thereof) shall be substantially the same as Exhibit A hereto and may
have such marks of identification or designation and such legends, summaries or
endorsements printed thereon as the Company may deem appropriate and as are not
inconsistent with the provisions of this Agreement, or as may be required with
the provisions of this Agreement, or as may be required to comply with any
applicable law or with any rule or regulation made pursuant thereto or with any
rule or regulation of any stock exchange on which the Rights may from time to
time be listed, or to conform to usage. Subject to the provisions of Section 22
hereof, the Right Certificates shall entitle the holders thereof to purchase
such number of Common Shares as shall be set forth therein at the price per
Common Share set forth therein (the “Purchase Price”), but the amount and type
of securities purchasable upon exercise of each Right and the Purchase Price
shall be subject to adjustment as provided herein.

9


--------------------------------------------------------------------------------




Section 5.      Countersignature and Registration.

(a)    The Right Certificates shall be executed on behalf of the Company by its
Chairman of the Board, its Chief Executive Officer, its President, any of its
Vice Presidents, or its Treasurer, either manually or by facsimile signature,
shall have affixed thereto the Company’s seal or a facsimile thereof, and shall
be attested by the Secretary or an Assistant Secretary of the Company, either
manually or by facsimile signature. The Right Certificates shall be manually
countersigned by the Rights Agent and shall not be valid for any purpose unless
countersigned. In case any officer of the Company who shall have signed any of
the Right Certificates shall cease to be such officer of the Company before
countersignature by the Rights Agent and issuance and delivery by the Company,
such Right Certificates, nevertheless, may be countersigned by the Rights Agent
and issued and delivered by the Company with the same force and effect as though
the person who signed such Right Certificates had not ceased to be such officer
of the Company; and any Right Certificate may be signed on behalf of the Company
by any person who, at the actual date of the execution of such Right
Certificate, shall be a proper officer of the Company to sign such Right
Certificate, although at the date of the execution of this Rights Agreement any
such person was not such an officer.

(b)    Following the Distribution Date, the Rights Agent will keep or cause to
be kept, at its principal office, books for registration and transfer of the
Right Certificates issued hereunder. Such books shall show the names and
addresses of the respective holders of the Right Certificates, the number of
Rights evidenced on its face by each of the Right Certificates and the date of
each of the Right Certificates.

Section 6.      Transfer, Split Up, Combination and Exchange of Right
Certificates; Mutilated, Destroyed, Lost or Stolen Right Certificates.

(a)    Subject to the provisions of Section 14 hereof, at any time after the
close of business on the Distribution Date, and at or prior to the close of
business on the earlier of the Redemption Date or the Final Expiration Date, any
Right Certificate or Right Certificates (other than Right Certificates
representing Rights that have become void pursuant to Section 11(a)(ii) hereof
or that have been exchanged pursuant to Section 24 hereof) may be transferred,
split up, combined or exchanged for another Right Certificate or Right
Certificates, entitling the registered holder to purchase a like number of
Common Shares as the Right Certificate or Right Certificates surrendered then
entitled such holder to purchase. Any registered holder desiring to transfer,
split up, combine or exchange any Right Certificate or Right Certificates shall
make such request in writing delivered to the Rights Agent, and shall surrender
the Right Certificate or Right Certificates to be transferred, split up,
combined or exchanged at the principal office of the Rights Agent. Thereupon the
Rights Agent shall countersign and deliver to the person entitled thereto a
Right Certificate or Right Certificates, as the case may be, as so requested.
The Company may require payment of a sum sufficient to cover any tax or
governmental charge that may be imposed in connection with any transfer, split
up, combination or exchange of Right Certificates.

10


--------------------------------------------------------------------------------


(b)    Upon receipt by the Company and the Rights Agent of evidence reasonably
satisfactory to them of the loss, theft, destruction or mutilation of a Right
Certificate, and, in case of loss, theft or destruction, of indemnity or
security reasonably satisfactory to them, and, at the Company’s request,
reimbursement to the Company and the Rights Agent of all reasonable expenses
incidental thereto, and upon surrender to the Rights Agent and cancellation of
the Right Certificate if mutilated, the Company will make and deliver a new
Right Certificate of like tenor to the Rights Agent for delivery to the
registered holder in lieu of the Right Certificate so lost, stolen, destroyed or
mutilated.

Section 7.      Exercise of Rights; Purchase Price; Expiration Date of Rights.

(a)    The registered holder of any Right Certificate may exercise the Rights
evidenced thereby (except as otherwise provided herein) in whole or in part at
any time after the Distribution Date upon surrender of the Right Certificate,
with the form of election to purchase on the reverse side thereof duly executed,
to the Rights Agent at the principal office of the Rights Agent, together with
payment of the Purchase Price for each Common Share as to which the Rights are
exercised, at or prior to the earliest of (i) the close of business on October
18, 2009 (the “Final Expiration Date”), (ii) the time at which the Rights are
redeemed as provided in Section 23 hereof (the “Redemption Date”), or (iii) the
time at which such Rights are exchanged as provided in Section 24 hereof.

(b)    The Purchase Price for each Common Share purchasable pursuant to the
exercise of a Right shall initially be $160, shall be subject to adjustment from
time to time as provided in Sections 11 and 13 hereof (including an adjustment
of such price to $80 as a result of the two-for-one stock split of the Common
Shares effected as a 100% stock dividend effective October 29, 2004) and shall
be payable in lawful money of the United States of America in accordance with
paragraph (c) below.

(c)    Upon receipt of a Right Certificate representing exercisable Rights, with
the form of election to purchase duly executed, accompanied by payment of the
Purchase Price for the shares to be purchased and an amount equal to any
applicable transfer tax required to be paid by the holder of such Right
Certificate in accordance with Section 9 hereof, as set forth below, the Rights
Agent shall thereupon promptly (i) requisition from any transfer agent of the
Common Shares certificates for the number of Common Shares to be purchased and
the Company hereby irrevocably authorizes its transfer agent to comply with all
such requests, (ii) when appropriate, requisition from the Company the amount of
cash to be paid in lieu of issuance of fractional shares in accordance with
Section 14 hereof, (iii) after receipt of such certificates, cause the same to
be delivered to or upon the order of the registered holder of such Right
Certificate, registered in such name or names as may be designated by such
holder and (iv) when appropriate, after receipt, deliver such cash to or upon
the order of the registered holder of such Right Certificate. The payment of the
Purchase Price (as such amount may be reduced pursuant to Section 11(a)(iii)
hereof) shall be made in cash or by certified check, cashier’s check, bank draft
or money order payable to the order of the Company, except that, if so provided
by the Board of Directors of the Company, the payment of the Purchase Price
following the occurrence of a Section 11(a)(ii) Event (as hereinafter defined)
and until

11


--------------------------------------------------------------------------------




the first occurrence of an event described in clauses (a), (b) or (c) of Section
13 may be made wholly or in part by delivery of a certificate or certificates
(with appropriate stock powers executed in blank attached thereto) evidencing a
number of Common Shares of the Company equal to the then Purchase Price divided
by the closing price (as determined pursuant to Section 11(d) hereof) per Common
Share on the Trading Day (as such term is hereinafter defined) immediately
preceding the date of such exercise. If the Company is obligated to issue other
securities of the Company, pay cash and/or distribute other property pursuant to
Section 11(a) hereof, the Company will make all arrangements necessary so that
such other securities, cash and/or other property are available for distribution
by the Rights Agent, if and when appropriate.

(d)    In case the registered holder of any Right Certificate shall exercise
less than all the Rights evidenced thereby, a new Right Certificate evidencing
Rights equivalent to the Rights remaining unexercised shall be issued by the
Rights Agent to the registered holder of such Right Certificate or to his duly
authorized assigns, subject to the provisions of Section 14 hereof.

(e)    Notwithstanding anything in this Agreement to the contrary, neither the
Rights Agent nor the Company shall be obligated to take any action with respect
to a registered holder of a Right Certificate upon the occurrence of any
purported transfer, assignment or exercise as set forth in this Section 7 unless
such registered holder shall have (i) completed and signed the certificate
following the form of assignment or election to purchase set forth on the
reverse of the Right Certificate surrendered for such transfer, assignment or
exercise, and (ii) provided such additional evidence of the identity of the
Beneficial Owner (or former Beneficial Owner) or Affiliates or Associates
thereof as the Company shall reasonably request.

(f)     Prior to the time and date that an Acquiring Person becomes such,
nothing in this Agreement will prevent the Company from issuing previously
authorized and unissued Common Shares for any purpose or purposes approved by
the Company’s Board of Directors, subject to any applicable law and any rules or
regulations of any stock exchange on which the Common Shares are then listed.

Section 8.      Cancellation and Destruction of Right Certificates. All Right
Certificates surrendered for the purpose of exercise, transfer, split up,
combination or exchange shall, if surrendered to the Company or to any of its
agents, be delivered to the Rights Agent for cancellation or in cancelled form,
or, if surrendered to the Rights Agent, shall be cancelled by it, and no Right
Certificates shall be issued in lieu thereof except as expressly permitted by
any of the provisions of this Rights Agreement. The Company shall deliver to the
Rights Agent for cancellation and retirement, and the Rights Agent shall so
cancel and retire, any other Right Certificate purchased or acquired by the
Company otherwise than upon the exercise thereof. The Rights Agent shall deliver
all cancelled Right Certificates to the Company, or shall, at the written
request of the Company, destroy such cancelled Right Certificates, and in such
case shall deliver a certificate of destruction thereof to the Company.

12


--------------------------------------------------------------------------------




Section 9.      Reservation and Availability of Common Shares.

(a)    The Company covenants and agrees that it will cause to be reserved and
kept available out of its authorized and unissued Common Shares or any
authorized and issued Common Shares held in its treasury, the number of Common
Shares that will be sufficient to permit the exercise in full of all outstanding
Rights in accordance with Section 7.

(b)    So long as the Common Shares issuable upon the exercise of Rights may be
listed on any national securities exchange, the Company shall use its best
efforts to cause, from and after such time as the Rights become exercisable, all
Common Shares reserved for such issuance to be listed on such exchange upon
official notice of issuance upon such exercise.

(c)    The Company covenants and agrees that it will take all such action as may
be necessary to ensure that all Common Shares delivered upon exercise of Rights
shall, at the time of delivery of the certificates for such Common Shares
(subject to payment of the Purchase Price), be duly and validly authorized and
issued and fully paid and nonassessable shares (except as otherwise provided by
any corporation law applicable to the Company).

(d)    The Company further covenants and agrees that it will pay when due and
payable any and all federal and state transfer taxes and charges which may be
payable in respect of the issuance or delivery of the Right Certificates or of
any Common Shares upon the exercise of Rights. The Company shall not, however,
be required to pay any transfer tax which may be payable in respect of any
transfer or delivery of Right Certificates to a person other than, or the
issuance or delivery of certificates for the Common Shares in a name other than
that of, the registered holder of the Right Certificate evidencing Rights
surrendered for exercise or to issue or to deliver any certificates for Common
Shares upon the exercise of any Rights until any such tax shall have been paid
(any such tax being payable by the holder of such Right Certificate at the time
of surrender) or until it has been established to the Company’s reasonable
satisfaction that no such tax is due.

Section 10.    Common Shares Record Date. Each person in whose name any
certificate for Common Shares is issued upon the exercise of Rights shall for
all purposes be deemed to have become the holder of record of the Common Shares
represented thereby on, and such certificate shall be dated, the date upon which
the Right Certificate evidencing such Rights was duly surrendered and payment of
the Purchase Price (and any applicable transfer taxes) was made; provided,
however, that if the date of such surrender and payment is a date upon which the
Common Shares transfer books of the Company are closed, such person shall be
deemed to have become the record holder of such shares on, and such certificate
shall be dated, the next succeeding Business Day on which the Common Shares
transfer books of the Company are open. Prior to the exercise of the Rights
evidenced thereby, the holder of a Right Certificate shall not be entitled to
any rights of a holder of Common Shares for which the Rights shall be
exercisable, including, without limitation, the right to vote, to receive
dividends or other

13


--------------------------------------------------------------------------------




distributions or to exercise any preemptive rights, and shall not be entitled to
receive any notice of any proceedings of the Company, except as provided herein.

Section 11.    Adjustment of Purchase Price, Number of Shares or Number of
Rights. The Purchase Price, the number of Common Shares covered by each Right
and the number of Rights outstanding are subject to adjustment from time to time
as provided in this Section 11.

(a)    (i)  In the event the Company shall at any time after the date of this
Agreement (A) declare a dividend on the Common Shares payable in Common Shares,
(B) subdivide the outstanding Common Shares, (C) combine the outstanding Common
Shares into a smaller number of Common Shares, or (D) issue any shares of its
capital stock in a reclassification of the Common Shares (including any such
reclassification in connection with a consolidation or merger in which the
Company is the continuing or surviving corporation), except as otherwise
provided in this Section 11(a), the Purchase Price in effect at the time of the
record date for such dividend or of the effective date of such subdivision,
combination or reclassification, and the number and kind of shares of capital
stock issuable on such date, shall be proportionately adjusted so that the
holder of any Right exercised after such time shall be entitled to receive the
aggregate number and kind of shares of capital stock which, if such Right had
been exercised immediately prior to such date and at a time when the Common
Shares transfer books of the Company were open, such holder would have owned
upon such exercise and been entitled to receive by virtue of such dividend,
subdivision, combination or reclassification; provided, however, that in no
event shall the consideration to be paid upon the exercise of one Right be less
than the aggregate par value of the shares of capital stock of the Company
issuable upon exercise of one Right. If an event occurs which would require an
adjustment under both Section 11(a)(i) and Section 11(a)(ii), the adjustment
provided for in this Section 11(a)(i) shall be in addition to, and shall be made
prior to, any adjustment required pursuant to Section 11(a)(ii).

(ii)    Subject to Section 24 of this Agreement, in the event that any Person
shall become an Acquiring Person, each holder of a Right shall thereafter have a
right to receive, upon exercise thereof at a price equal to two times the then
current Purchase Price multiplied by the number of Common Shares for which a
Right is then exercisable, in accordance with the terms of this Agreement, such
number of Common Shares of the Company as shall equal the result obtained by (x)
multiplying two times the then current Purchase Price by the number of Common
Shares for which a Right is then exercisable and dividing that product by (y)
50% of the then current per share market price of the Company’s Common Shares
(determined pursuant to Section 11(d) hereof) on the date of the occurrence of
such event (such number of shares, the “Adjustment Shares”). In the event that
any Person shall become an Acquiring Person and the Rights shall then be
outstanding, the Company shall not, except as permitted by Section 24 or Section
27, take any action which would eliminate or diminish the benefits intended to
be afforded by the Rights.

14


--------------------------------------------------------------------------------




From and after such time as a Person becomes an Acquiring Person (a “Section
11(a)(ii) Event”), any Rights that are or were acquired or beneficially owned by
any Acquiring Person (or any Associate or Affiliate of such Acquiring Person)
shall be void and any holder of such Rights shall thereafter have no right to
exercise such Rights under any provision of this Agreement. No Right Certificate
shall be issued pursuant to Section 3 that represents Rights beneficially owned
by an Acquiring Person whose Rights would be void pursuant to the preceding
sentence or any Associate or Affiliate thereof; no Right Certificate shall be
issued at any time upon the transfer of any Rights to an Acquiring Person whose
Rights would be void pursuant to the preceding sentence or any Associate or
Affiliate thereof or to any nominee of such Acquiring Person, Associate or
Affiliate; and any Right Certificate delivered to the Rights Agent for transfer
to an Acquiring Person whose Rights would be void pursuant to the preceding
sentence shall be cancelled. The Company shall use all reasonable efforts to
ensure that the provisions of this paragraph are complied with, but shall have
no liability to any holder of Right Certificates or other Person as a result of
its failure to make any determinations with respect to an Acquiring Person or
its Affiliates, Associates or transferees hereunder.

(iii)   In the event that there shall not be sufficient Common Shares of the
Company issued but not outstanding or authorized but unissued (and not reserved
for issuance for purposes other than upon exercise of the Rights) to permit the
exercise in full of the Rights in accordance with the foregoing subparagraph
(ii), the Company shall: (A) determine the excess of (1) the value of the
Adjustment Shares issuable upon the exercise of a Right (the “Current Value”)
over (2) the Purchase Price (such excess, the “Spread”), and (B) with respect to
each Right, make adequate provision to substitute for the Adjustment Shares,
upon payment of the applicable Purchase Price, (1) cash, (2) a reduction in the
Purchase Price, (3) equity securities of the Company (including, without
limitation, shares, or units of shares, of preferred stock which the Board of
Directors of the Company has deemed to have the same value as Common Shares
(such shares of preferred stock, hereinafter referred to as “common stock
equivalents”)), (4) debt securities of the Company, (5) other assets or (6) any
combination of the foregoing, having an aggregate value equal to the Current
Value, where such aggregate value has been determined by the Board of Directors
of the Company based upon the advice of a nationally recognized investment
banking firm selected by the Board of Directors of the Company; provided,
however, if the Company shall not have made adequate provision to substitute for
the Adjustment Shares pursuant to clause (B) above within thirty (30) days
following the occurrence of a Section 11(a)(ii) Event (the “Section 11(a)(ii)
Trigger Date”), then the Company shall be obligated to deliver, upon the
surrender for exercise of a Right and without requiring payment of the Purchase
Price, Common Shares (to the extent available) and then, if necessary, cash,
which shares and/or cash have an aggregate value equal to the Spread. If the
Board of Directors of the Company shall determine in good faith that it is
likely that sufficient additional Common Shares might be authorized for issuance
upon exercise in full of the Rights, the thirty (30) day period set forth above
may be

15


--------------------------------------------------------------------------------




extended to the extent necessary, but not more than ninety (90) days after the
Section 11(a)(ii) Trigger Date, in order that the Company may seek shareholder
approval for the authorization of such additional shares (such period, as it may
be extended, the “Substitution Period”). To the extent that the Company
determines that some action need be taken pursuant to the first and/or second
sentences of this Section 11(a)(iii), the Company (x) shall provide, subject to
the last paragraph of Section 11(a)(ii) hereof, that such action shall apply
uniformly to all outstanding Rights, and (y) may suspend the exercisability of
the Rights until the expiration of the Substitution Period to seek any
authorization of additional shares and/or to decide the appropriate form of
distribution to be made pursuant to such first sentence and to determine the
value thereof. In the event of any such suspension, the Company shall issue a
public announcement stating that the exercisability of the Rights has been
temporarily suspended, as well as a public announcement at such time as the
suspension is no longer in effect. For purposes of this Section 11(a)(iii), the
value of the Common Shares shall be the current per share market price (as
determined pursuant to Section 11(d) hereof) of the Common Shares on the Section
11(a)(ii) Trigger Date and the value of any “common stock equivalent” shall be
deemed to have the same value as the Common Shares on such date.

(b)    In case the Company shall fix a record date for the issuance of rights,
options or warrants to all holders of Common Shares entitling them (for a period
expiring within 45 calendar days after such record date) to subscribe for or
purchase Common Shares or securities convertible into Common Shares at a price
per Common Share (or having a conversion price per share, if a security
convertible into Common Shares) less than the then current per share market
price of the Common Shares (as defined in Section 11(d)) on such record date,
the Purchase Price to be in effect after such record date shall be determined by
multiplying the Purchase Price in effect immediately prior to such record date
by a fraction, the numerator of which shall be the number of Common Shares
outstanding on such record date plus the number of Common Shares which the
aggregate offering price of the total number of Common Shares so to be offered
(and/or the aggregate initial conversion price of the convertible securities so
to be offered) would purchase at such current market price and the denominator
of which shall be the number of Common Shares outstanding on such record date
plus the number of additional Common Shares to be offered for subscription or
purchase (or into which the convertible securities so to be offered are
initially convertible); provided, however, that in no event shall the
consideration to be paid upon the exercise of one Right be less than the
aggregate par value of the shares of capital stock of the Company issuable upon
exercise of one Right. In case such subscription price may be paid in a
consideration part or all of which shall be in a form other than cash, the value
of such consideration shall be as determined in good faith by the Board of
Directors of the Company, whose determination shall be described in a statement
filed with the Rights Agent. Common Shares owned by or held for the account of
the Company shall not be deemed outstanding for the purpose of any such
computation. Such adjustment shall be made successively whenever such a record
date is fixed; and in the event that such rights, options or warrants are not so
issued, the Purchase Price shall be adjusted to be the Purchase Price which
would then be in effect if such record date had not been fixed.

16


--------------------------------------------------------------------------------




(c)    In case the Company shall fix a record date for the making of a
distribution to all holders of the Common Shares (including any such
distribution made in connection with a consolidation or merger in which the
Company is the continuing or surviving corporation) of evidences of indebtedness
or assets (other than a regular quarterly cash dividend or a dividend payable in
Common Shares) or subscription rights or warrants (excluding those referred to
in Section 11(b) hereof), the Purchase Price to be in effect after such record
date shall be determined by multiplying the Purchase Price in effect immediately
prior to such record date by a fraction, the numerator of which shall be the
then current per share market price of the Common Shares (as defined in Section
11(d)) on such record date, less the fair market value (as determined in good
faith by the Board of Directors of the Company, whose determination shall be
described in a statement filed with the Rights Agent) of the portion of the
assets or evidences of indebtedness so to be distributed or of such subscription
rights or warrants applicable to one Common Share and the denominator of which
shall be such current per share market price of the Common Shares; provided,
however, that in no event shall the consideration to be paid upon the exercise
of one Right be less than the aggregate par value of the shares of capital stock
of the Company to be issued upon exercise of one Right. Such adjustments shall
be made successively whenever such a record date is fixed; and in the event that
such distribution is not so made, the Purchase price shall again be adjusted to
be the Purchase Price which would then be in effect if such record date had not
been fixed.

(d)    For the purpose of any computation hereunder, the “current per share
market price” of the Common Shares or any other security (a Common Share or
other security, a “Security” for the purpose of this Section 11(d)) on any date
shall be deemed to be the average of the daily closing prices per share of such
Security for the 30 consecutive Trading Days (as such term is hereinafter
defined) immediately prior to such date; provided, however, that in the event
that the current per share market price of the Security is determined during a
period following the announcement by the issuer of such Security of (A) a
dividend or distribution on such Security payable in shares of such Security or
securities convertible into such shares, or (B) any subdivision, combination or
reclassification of such Security and prior to the expiration of 30 Trading Days
after the ex-dividend date for such dividend or distribution, or the record date
for such subdivision, combination or reclassification, then, and in each such
case, the current per share market price shall be appropriately adjusted to
reflect the current market price per share equivalent of such Security. The
closing price for each Trading Day shall be the last sale price, regular way,
or, in case no such sale takes place on such day, the average of the closing bid
and asked prices, regular way, in either case as reported in the principal
consolidated transaction reporting system with respect to securities listed or
admitted to trading on the New York Stock Exchange or, if the Securities are not
listed or admitted to trading on the New York Stock Exchange, as reported in the
principal consolidated transaction reporting system with respect to securities
listed on the principal national securities exchange on which the Security is
listed or admitted to trading or, if the Security is not listed or admitted to
trading on any national securities exchange, the last quoted price or, if not so
quoted, the average of the high bid and low asked prices in the over-the-counter
market, as reported by the National Association of Securities Dealers, Inc.
Automated Quotations System (“Nasdaq”) or such other system then in use, or, if
on

17


--------------------------------------------------------------------------------




any such date the Security is not quoted by any such organization, the average
of the closing bid and asked prices as furnished by a professional market maker
making a market in the Security selected by the Board of Directors of the
Company. The term “Trading Day” shall mean a day on which the principal national
securities exchange on which the Security is listed or admitted to trading is
open for the transaction of business or, if the Security is not listed or
admitted to trading on any national securities exchange, a Business Day. If the
Security is not publicly held or so listed or traded, then “current per share
market price” shall mean the fair value per share as determined in good faith by
the Board of Directors of the Company, whose determination shall be described in
a statement filed with the Rights Agent.

(e)    No adjustment in the Purchase Price shall be required unless such
adjustment would require an increase or decrease of at least 1% in the Purchase
Price; provided, however, that any adjustments which by reason of this Section
11(e) are not required to be made shall be carried forward and taken into
account in any subsequent adjustment. All calculations under this Section 11
shall be made to the nearest cent or to the nearest one ten-thousandth of a
share as the case may be. Notwithstanding the first sentence of this Section
11(e), any adjustment required by this Section 11 shall be made no later than
the earlier of (i) three years from the date of the transaction which requires
such adjustment or (ii) the date of the expiration of the right to exercise any
Rights.

(f)     If as a result of an adjustment made pursuant to Section 11(a) hereof,
the holder of any Right thereafter exercised shall become entitled to receive
any shares of capital stock of the Company other than Common Shares, thereafter
the number of such other shares so receivable upon exercise of any Right shall
be subject to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Common Shares
contained in Section 11(a) through (c), inclusive, and the provisions of
Sections 7, 9, 10 and 13 with respect to the Common Shares shall apply on like
terms to any such other shares.

(g)    All Rights originally issued by the Company subsequent to any adjustment
made to the Purchase Price hereunder shall evidence the right to purchase, at
the adjusted Purchase Price, the number of Common Shares purchasable from time
to time hereunder upon exercise of the Rights, all subject to further adjustment
as provided herein.

(h)    Unless the Company shall have exercised its election as provided in
Section 11(i), upon each adjustment of the Purchase Price as a result of the
calculations made in Sections 11(b) and (c), each Right outstanding immediately
prior to the making of such adjustment shall thereafter evidence the right to
purchase, at the adjusted Purchase Price, that number of Common Shares
(calculated to the nearest one ten-thousandth of a share) obtained by (i)
multiplying (x) the number of shares covered by a Right immediately prior to
this adjustment by (y) the Purchase Price in effect immediately prior to such
adjustment of the Purchase Price and (ii) dividing the product so obtained by
the Purchase Price in effect immediately after such adjustment of the Purchase
Price.

18


--------------------------------------------------------------------------------




(i)     The Company may elect on or after the date of any adjustment of the
Purchase Price to adjust the number of Rights, in substitution for any
adjustment in the number of Common Shares purchasable upon the exercise of a
Right. Each of the Rights outstanding after such adjustment of the number of
Rights shall be exercisable for the number of Common Shares for which a Right
was exercisable immediately prior to such adjustment. Each Right held of record
prior to such adjustment of the number of Rights shall become that number of
Rights (calculated to the nearest one ten-thousandth) obtained by dividing the
Purchase Price in effect immediately prior to adjustment of the Purchase Price
by the Purchase Price in effect immediately after adjustment of the Purchase
Price. The Company shall make a public announcement of its election to adjust
the number of Rights, indicating the record date for the adjustment, and, if
known at the time, the amount of the adjustment to be made. This record date may
be the date on which the Purchase Price is adjusted or any day thereafter, but,
if the Right Certificates have been issued, shall be at least 10 days later than
the date of the public announcement. If Right Certificates have been issued,
upon each adjustment of the number of Rights pursuant to this Section 11(i), the
Company shall, as promptly as practicable, cause to be distributed to holders of
record of Right Certificates on such record date Right Certificates evidencing,
subject to Section 14 hereof, the additional Rights to which such holders shall
be entitled as a result of such adjustment, or, at the option of the Company,
shall cause to be distributed to such holders of record in substitution and
replacement for the Right Certificates held by such holders prior to the date of
adjustment, and upon surrender thereof, if required by the Company, new Right
Certificates evidencing all the Rights to which such holders shall be entitled
after such adjustment. Right Certificates so to be distributed shall be issued,
executed and countersigned in the manner provided for herein and shall be
registered in the names of the holders of record of Right Certificates on the
record date specified in the public announcement.

(j)     Irrespective of any adjustment or change in the Purchase Price or the
number of Common Shares issuable upon the exercise of the Rights, the Right
Certificates theretofore and thereafter issued may continue to express the
Purchase Price and the number of Common Shares which were expressed in the
initial Right Certificates issued hereunder.

(k)    Before taking any action that would cause an adjustment reducing the
Purchase Price below the then par value, if any, of the Common Shares issuable
upon exercise of the Rights, the Company shall take any corporate action which
may, in the opinion of its counsel, be necessary in order that the Company may
validly and legally issue fully paid and nonassessable (except as otherwise
provided by any corporation law applicable to the Company) Common Shares at such
adjusted Purchase Price.

(l)     In any case in which this Section 11 shall require that an adjustment in
the Purchase Price be made effective as of a record date for a specified event,
the Company may elect to defer until the occurrence of such event the issuing to
the holder of any Right exercised after such record date of the Common Shares
and other capital stock or securities of the Company, if any, issuable upon such
exercise over and above the Common Shares and other capital stock or securities
of the Company, if any, issuable upon such exercise on the basis of the Purchase
Price in effect prior to such adjustment;

19


--------------------------------------------------------------------------------




provided, however, that the Company shall deliver to such holder a due bill or
other appropriate instrument evidencing such holder’s right to receive such
additional shares upon the occurrence of the event requiring such adjustment.

(m)   Anything in this Section 11 to the contrary notwithstanding, the Company
shall be entitled to make such reductions in the Purchase Price, in addition to
those adjustments expressly required by this Section 11, as and to the extent
that it in its sole discretion shall determine to be advisable in order that any
consolidation or subdivision of the Common Shares, issuance wholly for cash of
any Common Shares at less than the current market price, issuance wholly for
cash of Common Shares or securities which by their terms are convertible into or
exchangeable for Common Shares, dividends on Common Shares payable in Common
Shares or issuance of rights, options or warrants referred to hereinabove in
Section 11(b), hereafter made by the Company to holders of its Common Shares
shall not be taxable to such stockholders.

(n)    The Company covenants and agrees that it shall not, at any time after the
earlier of the Distribution Date or the Shares Acquisition Date, (i) consolidate
with any other Person (other than a Subsidiary of the Company in a transaction
which complies with the second sentence of Section 11(a)(ii) hereof), (ii) merge
with or into any other Person (other than a Subsidiary of the Company in a
transaction which complies with the second sentence of Section 11(a)(ii)
hereof), (iii) sell or transfer (or permit any Subsidiary to sell or transfer),
in one transaction, or a series of related transactions, assets or earning power
aggregating more than 50% of the assets or earning power of the Company and its
Subsidiaries (taken as a whole) to any other Person or Persons (other than the
Company and/or any of its Subsidiaries in one or more transactions each of which
complies with the second sentence of Section 11(a)(ii) hereof) or (iv)
consummate a share exchange with any other Person, if at the time of or
immediately after such consolidation, merger, sale or share exchange (A) there
are any rights, warrants or other instruments or securities outstanding or
agreements in effect which would substantially diminish or otherwise eliminate
the benefits intended to be afforded by the Rights, (B) prior to, simultaneously
with or immediately after such consolidation, merger, sale or share exchange the
stockholders of the Person who constitute, or would constitute, the issuer of
Common Shares for purposes of Section 13 hereof shall have received a
distribution of Rights previously owned by such Person or any of its Affiliates
and Associates or (C) the form or nature of organization of the Principal Party
would preclude or limit the exercisability of the Rights.

Section 12.    Certificate of Adjusted Purchase Price or Number of Shares.
Whenever an adjustment is made as provided in Sections 11 or 13 hereof, the
Company shall promptly (a) prepare a certificate setting forth such adjustment,
and a brief statement of the facts accounting for such adjustment, (b) file with
the Rights Agent and with each transfer agent for the Common Shares a copy of
such certificate and (c) mail a brief summary thereof to each holder of a Right
Certificate in accordance with Section 25 hereof.

20


--------------------------------------------------------------------------------




Section 13.    Consolidation, Merger, Share Exchange or Sale or Transfer of
Assets or Earning Power. In the event, directly or indirectly, at any time after
a person has become an Acquiring Person, (a) the Company shall consolidate with,
or merge with and into, any other Person, (b) any Person shall consolidate with
the Company, or merge with and into the Company and the Company shall be the
continuing or surviving corporation of such merger, or any Person or Persons
shall consummate a share exchange with the Company, and, in connection with such
merger or share exchange, all or part of the Common Shares shall be changed into
or exchanged for stock or other securities of any other Person (or the Company)
or cash or any other property, or (c) the Company shall sell or otherwise
transfer (or one or more of its Subsidiaries shall sell or otherwise transfer),
in one or more transactions, assets or earning power aggregating 50% or more of
the assets or earning power of the Company and its Subsidiaries (taken as a
whole) to any other Person other than the Company or one or more of its
wholly-owned Subsidiaries, then, and in each such case, proper provision shall
be made so that (i) each holder of a Right (except as otherwise provided herein)
shall thereafter have the right to receive, upon the exercise thereof at a price
equal to two times the then current Purchase Price multiplied by the number of
Common Shares for which a Right is then exercisable, in accordance with the
terms of this Agreement, such number of Common Shares of such other Person
(including the Company as successor thereto or as the surviving corporation) as
shall equal the result obtained by (A) multiplying two times the then current
Purchase Price by the number of Common Shares for which a Right is then
exercisable and dividing that product by (B) 50% of the then current per share
market price of the Common Shares of such other Person (determined pursuant to
Section 11(d) hereof) on the date of consummation of such consolidation, merger,
share exchange, sale or transfer; (ii) the issuer of such Common Shares shall
thereafter be liable for, and shall assume, by virtue of such consolidation,
merger, sale or transfer, all the obligations and duties of the Company pursuant
to this Agreement; (iii) the term “Company” shall thereafter be deemed to refer
to such issuer; and (iv) such issuer shall take such steps (including, but not
limited to, the reservation of a sufficient number of its Common Shares in
accordance with Section 9 hereof) in connection with such consummation as may be
necessary to assure that the provisions hereof shall thereafter be applicable,
as nearly as reasonably may be, in relation to the Common Shares thereafter
deliverable upon the exercise of the Rights. The Company shall not consummate
any such consolidation, merger, share exchange, sale or transfer unless prior
thereto the Company and such issuer shall have executed and delivered to the
Rights Agent a supplemental agreement so providing. The Company shall not enter
into any transaction of the kind referred to in this Section 13 if at the time
of such transaction there are any rights, warrants, instruments or securities
outstanding or any agreements or arrangements which, as a result of the
consummation of such transaction, would eliminate or substantially diminish the
benefits intended to be afforded by the Rights. The provisions of this Section
13 shall similarly apply to successive mergers, consolidations, share exchanges
or sales or other transfers.

21


--------------------------------------------------------------------------------




Section 14.    Fractional Rights and Fractional Shares.

(a)    The Company shall not be required to issue fractions of Rights or to
distribute Right Certificates which evidence fractional Rights. In lieu of such
fractional Rights, there shall be paid to the registered holders of the Right
Certificates with regard to which such fractional Rights would otherwise be
issuable, an amount in cash equal to the same fraction of the current market
value of a whole Right. For the purposes of this Section 14(a), the current
market value of a whole Right shall be the closing price of the Rights for the
Trading Day immediately prior to the date on which such fractional Rights would
have been otherwise issuable. The closing price for any day shall be the last
sale price, regular way, or, in case no such sale takes place on such day, the
average of the closing bid and asked prices, regular way, in either case as
reported in the principal consolidated transaction reporting system with respect
to securities listed or admitted to trading on the New York Stock Exchange or,
if the Rights are not listed or admitted to trading on the New York Stock
Exchange, as reported in the principal consolidated transaction reporting system
with respect to securities listed on the principal national securities exchange
on which the Rights are listed or admitted to trading or, if the Rights are not
listed or admitted to trading on any national securities exchange, the last
quoted price or, if not so quoted, the average of the high bid and low asked
prices in the over-the-counter market, as reported by Nasdaq or such other
system then in use or, if on any such date the Rights are not quoted by any such
organization, the average of the closing bid and asked prices as furnished by a
professional market maker making a market in the Rights selected by the Board of
Directors of the Company. If on any such date no such market maker is making a
market in the Rights, the fair value of the Rights on such date as determined in
good faith by the Board of Directors of the Company shall be used.

(b)    The Company shall not be required to issue fractions of Common Shares
upon exercise of the Rights or to distribute certificates which evidence
fractional Common Shares. In lieu of fractional Common Shares, the Company may,
at its sole option, pay to the registered holders of Right Certificates at the
time such Rights are exercised as herein provided an amount in cash equal to the
same fraction of the current market value of one Common Share. For the purposes
of this Section 14(b), the current market value of a Common Share shall be the
closing price of a Common Share (as determined pursuant to the second sentence
of Section 11(d)(i) hereof) for the Trading Day immediately prior to the date of
such exercise.

(c)    The holder of a Right by the acceptance of the Right expressly waives his
right to receive any fractional Rights or any fractional shares upon exercise of
a Right (except as provided above).

Section 15.    Rights of Action. All rights of action in respect of this
Agreement, excepting the rights of action given to the Rights Agent under
Section 18 hereof, are vested in the respective registered holders of the Right
Certificates (and, prior to the Distribution Date, the registered holders of the
Common Shares); and any registered holder of any Right Certificate (or, prior to
the Distribution Date, of the Common Shares), without the consent of the Rights
Agent or of the holder of any other Right Certificate (or, prior to the
Distribution Date, of the Common Shares), may, in his own behalf and for his own
benefit, enforce, and may institute and maintain any suit, action or proceeding
against the Company to enforce, or otherwise act in respect of, his right to
exercise the Rights evidenced by such Right Certificate in the manner provided
in such Right Certificate and in this Agreement. Without limiting the foregoing
or any remedies available to the holders of Rights, it is specifically
acknowledged that the holders of Rights would not have an adequate remedy at law
for any breach of this Agreement and will be entitled to specific performance of
the obligations under, and injunctive relief against actual or threatened
violations of the obligations of any Person subject to, this Agreement.

22


--------------------------------------------------------------------------------


Section 16.    Agreement of Right Holders. Every holder of a Right, by accepting
the same, consents and agrees with the Company and the Rights Agent and with
every other holder of a Right that:

(a)    prior to the Distribution Date, the Rights will be transferable only in
connection with the transfer of the Common Shares;

(b)    after the Distribution Date, the Right Certificates are transferable only
on the registry books of the Rights Agent if surrendered at the principal office
of the Rights Agent, duly endorsed or accompanied by a proper instrument of
transfer; and

(c)    the Company and the Rights Agent may deem and treat the person in whose
name the Right Certificate (or, prior to the Distribution Date, the associated
Common Shares certificate) is registered as the absolute owner thereof and of
the Rights evidenced thereby (notwithstanding any notations of ownership or
writing on the Right Certificates or the associated Common Shares certificate
made by anyone other than the Company or the Rights Agent) for all purposes
whatsoever, and neither the Company nor the Rights Agent shall be affected by
any notice to the contrary.

Section 17.    Right Certificate Holder Not Deemed a Shareholder. No holder, as
such, of any Right Certificate shall be entitled to vote, receive dividends or
be deemed for any purpose the holder of the Common Shares or any other
securities of the Company which may at any time be issuable on the exercise of
the Rights represented thereby, nor shall anything contained herein or in any
Right Certificate be construed to confer upon the holder of any Right
Certificate, as such, any of the rights of a stockholder of the Company or any
right to vote for the election of directors or upon any matter submitted to
stockholders at any meeting thereof, or to give or withhold consent to any
corporate action, or to receive notice of meetings or other actions affecting
stockholders (except as provided in Section 25 hereof), or to receive dividends
or subscription rights, or otherwise, until the Right or Rights evidenced by
such Right Certificate shall have been exercised in accordance with the
provisions hereof.

Section 18.    Concerning the Rights Agent.

(a)    The Company agrees to pay to the Rights Agent reasonable compensation for
all services rendered by it hereunder and, from time to time, on demand of the
Rights Agent, its reasonable expenses and counsel fees and other disbursements
incurred in the administration and execution of this Agreement and the exercise
and performance of its duties hereunder. The Company also agrees to indemnify
the Rights Agent for, and to hold it harmless against, any loss, liability or
expense, incurred without negligence, bad faith or willful misconduct on the
part of the Rights Agent, for anything done or omitted by the Rights Agent in
connection with the acceptance and administration of this Agreement, including
the costs and expenses of defending against any claim of liability in the
premises.

(b)    The Rights Agent shall be protected and shall incur no liability for, or
in respect of any action taken, suffered or omitted by it in connection with,
its administration of this Agreement in reliance upon any Right Certificate or
certificate for the Common Shares or for other securities of the Company,
instrument of assignment or transfer, power of attorney, endorsement, affidavit,
letter, notice, direction, consent, certificate, statement, or other paper or
document believed by it to be genuine and to be

23


--------------------------------------------------------------------------------




signed, executed and, where necessary, verified or acknowledged, by the proper
person or persons, or otherwise upon the advice of counsel as set forth in
Section 20 hereof.

Section 19.    Merger or Consolidation or Change of Name of Rights Agent.

(a)    Any corporation into which the Rights Agent or any successor Rights Agent
may be merged or with which it may be consolidated, or any corporation resulting
from any merger or consolidation to which the Rights Agent or any successor
Rights Agent shall be a party, or any corporation succeeding to the stock
transfer or corporate trust business of the Rights Agent or any successor Rights
Agent, shall be the successor to the Rights Agent under this Agreement without
the execution or filing of any paper or any further act on the part of any of
the parties hereto; provided, that such corporation would be eligible for
appointment as a successor Rights Agent under the provisions of Section 21
hereof. In case at the time such successor Rights Agent shall succeed to the
agency created by this Agreement, any of the Right Certificates shall have been
countersigned but not delivered, any such successor Rights Agent may adopt the
countersignature of the predecessor Rights Agent and deliver such Right
Certificates so countersigned; and in case at that time any of the Right
Certificates shall not have been countersigned, any successor Rights Agent may
countersign such Right Certificates either in the name of the predecessor Rights
Agent or in the name of the successor Rights Agent; and in all such cases such
Right Certificates shall have the full force provided in the Right Certificates
and in this Agreement.

(b)    In case at any time the name of the Rights Agent shall be changed and at
such time any of the Right Certificates shall have been countersigned but not
delivered, the Rights Agent may adopt the countersignature under its prior name
and deliver Right Certificates so countersigned; and in case at that time any of
the Right Certificates shall not have been countersigned, the Rights Agent may
countersign such Right Certificates either in its prior name or in its changed
name; and in all such cases such Right Certificates shall have the full force
provided in the Right Certificates and in this Agreement.

Section 20.    Duties of Rights Agent. The Rights Agent undertakes the duties
and obligations imposed by this Agreement upon the following terms and
conditions, by all of which the Company and the holders of Right Certificates,
by their acceptance thereof, shall be bound:

(a)    The Rights Agent may consult with legal counsel (who may be legal counsel
for the Company), and the opinion of such counsel shall be full and complete
authorization and protection to the Rights Agent as to any action taken or
omitted by it in good faith and in accordance with such opinion.

(b)    Whenever in the performance of its duties under this Agreement the Rights
Agent shall deem it necessary or desirable that any fact or matter be proved or
established by the Company prior to taking or suffering any action hereunder,
such fact or matter (unless other evidence in respect thereof be herein
specifically prescribed) may be deemed to be conclusively proved and established
by a certificate signed by any one

24


--------------------------------------------------------------------------------




of the Chairman of the Board, the Chief Executive Officer, the President, any
Vice President, the Treasurer or the Secretary of the Company and delivered to
the Rights Agent; and such certificate shall be full authorization to the Rights
Agent for any action taken or suffered in good faith by it under the provisions
of this Agreement in reliance upon such certificate.

(c)    The Rights Agent shall be liable hereunder to the Company and any other
Person only for its own negligence, bad faith or willful misconduct.

(d)    The Rights Agent shall not be liable for or by reason of any of the
statements of fact or recitals contained in this Agreement or in the Right
Certificates (except its countersignature thereof) or be required to verify the
same, but all such statements and recitals are and shall be deemed to have been
made by the Company only.

(e)    The Rights Agent shall not be under any responsibility in respect of the
validity of this Agreement or the execution and delivery hereof (except the due
execution hereof by the Rights Agent) or in respect of the validity or execution
of any Right Certificate (except its countersignature thereof); nor shall it be
responsible for any breach by the Company of any covenant or condition contained
in this Agreement or in any Right Certificate; nor shall it be responsible for
any change in the exercisability of the Rights (including the Rights becoming
void pursuant to Section 11(a)(ii) hereof) or any adjustment in the terms of the
Rights (including the manner, method or amount thereof) provided for in Section
3, 11, 13, 23 or 24, or the ascertaining of the existence of facts that would
require any such change or adjustment (except with respect to the exercise of
Rights evidenced by Right Certificates after actual notice that such change or
adjustment is required); nor shall it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any Common
Shares to be issued pursuant to this Agreement or any Right Certificate or as to
whether any Common Shares will, when issued, be validly authorized and issued,
fully paid and nonassessable.

(f)     The Company agrees that it will perform, execute, acknowledge and
deliver or cause to be performed, executed, acknowledged and delivered all such
further and other acts, instruments and assurances as may reasonably be required
by the Rights Agent for the carrying out or performing by the Rights Agent of
the provisions of this Agreement.

(g)    The Rights Agent is hereby authorized and directed to accept instructions
with respect to the performance of its duties hereunder from any one of the
Chairman of the Board, the Chief Executive Officer, the President, any Vice
President, the Secretary or the Treasurer of the Company, and to apply to such
officers for advice or instructions in connection with its duties, and it shall
not be liable for any action taken or suffered by it in good faith in accordance
with instructions of any such officer or for any delay in acting while waiting
for those instructions.

(h)    The Rights Agent and any stockholder, director, officer or employee of
the Rights Agent may buy, sell or deal in, or act as the transfer agent for, any
of the Rights, Common Shares or other securities of the Company or become
pecuniarily interested in

25


--------------------------------------------------------------------------------




any transaction in which the Company may be interested, or contract with or lend
money to the Company or otherwise act as fully and freely as though it were not
Rights Agent under this Agreement. Nothing herein shall preclude the Rights
Agent from acting in any other capacity for the Company or for any other legal
entity.

(i)     The Rights Agent may execute and exercise any of the rights or powers
hereby vested in it or perform any duty hereunder either itself or by or through
its attorneys or agents, and the Rights Agent shall not be answerable or
accountable for any act, default, neglect or misconduct of any such attorneys or
agents or for any loss to the Company resulting from any such act, default,
neglect or misconduct, provided reasonable care was exercised in the selection
and continued employment thereof.

Section 21.    Change of Rights Agent. The Rights Agent or any successor Rights
Agent may resign and be discharged from its duties under this Agreement upon 30
days’ notice in writing mailed to the Company and to each transfer agent of the
Common Shares by registered or certified mail and, if separate Right
Certificates have been issued as of the date of such notice as contemplated by
Section 3 hereof, to the holders of the Right Certificates by first-class mail.
The Company may remove the Rights Agent or any successor Rights Agent upon 30
days’ notice in writing, mailed to the Rights Agent or successor Rights Agent,
as the case may be, and to each transfer agent of the Common Shares by
registered or certified mail, and, if separate Right Certificates have been
issued as of the date of such notice as contemplated by Section 3 hereof, to the
holders of the Right Certificates by first-class mail. If the Rights Agent shall
resign or be removed or shall otherwise become incapable of acting, the Company
shall appoint a successor to the Rights Agent. If the Company shall fail to make
such appointment within a period of 30 days after giving notice of such removal
or after it has been notified in writing of such resignation or incapacity by
the resigning or incapacitated Rights Agent or by the holder of a Right
Certificate (who shall, with such notice, submit his Right Certificate for
inspection by the Company), then the registered holder of any Right Certificate
may apply to any court of competent jurisdiction for the appointment of a new
Rights Agent. Any successor Rights Agent, whether appointed by the Company or by
such a court, shall be (a) a corporation organized and doing business under the
laws of the United States or under the laws of any state of the United States so
long as such corporation is authorized to do business in the State of New York
or the State of Wisconsin, in good standing, which is authorized under such laws
to exercise corporate trust or stock transfer powers and is subject to
supervision or examination by federal or state authority and which has at the
time of its appointment as Rights Agent a combined capital and surplus of at
least $50 million, or (b) an Affiliate of a corporation described in clause (a)
of this sentence. After appointment, the successor Rights Agent shall be vested
with the same powers, rights, duties and responsibilities as if it had been
originally named as Rights Agent without further act or deed; but the
predecessor Rights Agent shall deliver and transfer to the successor Rights
Agent any property at the time held by it hereunder, and execute and deliver any
further assurance, conveyance, act or deed necessary for the purpose. Not later
than the effective date of any such appointment the Company shall file notice
thereof in writing with the predecessor Rights Agent and each transfer agent of
the Common Shares, and, if separate Right Certificates have been issued as of
such effective date as contemplated by Section 3 hereof, mail a notice thereof
in writing to the registered holders of the Right Certificates. Failure to give
any notice provided for in this Section 21, however, or any defect therein,
shall

26


--------------------------------------------------------------------------------




not affect the legality or validity of the resignation or removal of the Rights
Agent or the appointment of the successor Rights Agent, as the case may be.

Section 22.    Issuance of New Right Certificates. Notwithstanding any of the
provisions of this Agreement or of the Rights to the contrary, the Company may,
at its option, issue new Right Certificates evidencing Rights in such form as
may be approved by its Board of Directors to reflect any adjustment or change in
the Purchase Price and the number or kind or class of shares or other securities
or property purchasable under the Right Certificates made in accordance with the
provisions of this Agreement.

Section 23.    Redemption.

(a)    The Rights may be redeemed by action of the Board of Directors pursuant
to paragraph (b) of this Section 23 or by shareholder action pursuant to
subparagraph (c) of this Section 23 and shall not be redeemed in any other
manner.

(b)    The Board of Directors of the Company may, at its option, at any time
prior to such time as any Person becomes an Acquiring Person, redeem all but not
less than all the then outstanding Rights at a redemption price of $.01 per
Right, appropriately adjusted to reflect any stock split, stock dividend or
similar transaction occurring after the date hereof (such redemption price being
hereinafter referred to as the “Redemption Price”). The redemption of the Rights
by the Board of Directors may be made effective at such time, on such basis and
with such conditions as the Board of Directors in its sole discretion may
establish.

(c)    If the Company, not earlier than 60 Business Days nor later than 80
Business Days following the commencement of a Qualified Offer within the meaning
of Rule 14d-2(a) under the Exchange Act, which has not been terminated prior
thereto and which continues to be a Qualified Offer, receives a written notice
complying with the terms of this Section 23(c) (the “Special Meeting Notice”)
that is properly executed by the holders of record (or their duly authorized
proxy) of at least ten percent (10%) of the Common Shares of the Company then
outstanding (other than Common Shares held by the offeror or its Affiliates and
Associates) directing the Board of Directors of the Company to submit to a vote
of shareholders at a special meeting of the shareholders of the Company (a
“Special Meeting”) a resolution authorizing the redemption of all, but not less
than all, of the then outstanding Rights at the Redemption Price (the
“Redemption Resolution”), then the Board of Directors of the Company shall take
such actions as are necessary or desirable to cause the Redemption Resolution to
be so submitted to a vote of shareholders by including a proposal relating to
adoption of the Redemption Resolution in the proxy materials of the Company for
the Special Meeting; provided, however, that in any 12-month period the Company
shall not be required to submit more than one Redemption Resolution to a vote of
shareholders with respect to Qualified Offers from any given potential Acquiring
Person (including any Affiliates or Associates). For purposes of a Special
Meeting Notice, the record date for determining eligible holders of record shall
be the 60th Business Day following the commencement of a Qualified Offer within
the meaning of Rule 14d-2(a) under the Exchange Act. Any Special Meeting Notice
must be delivered to the Secretary of the Company at the

27


--------------------------------------------------------------------------------




principal executive offices of the Company and must set forth as to the
shareholders of record executing the request (i) the name and address of such
shareholders, as they appear on the Company’s books and records, (ii) the class
and number of Common Shares of the Company that are owned of record by each of
such shareholders, and (iii) in the case of Common Shares owned beneficially by
another Person, an executed certification by the holder of record that such
holder has executed such Special Meeting Notice only after obtaining
instructions to do so from such beneficial owner. The Board of Directors shall
set a date for determining the shareholders of record entitled to notice of and
to vote at the Special Meeting in accordance with the Company’s Articles of
Incorporation, By-Laws and applicable law. Subject to the requirements of
applicable law, the Board of Directors of the Company may take a position in
favor of or opposed to the adoption of the Redemption Resolution, or no position
with respect to the Redemption Resolution, as it determines to be appropriate in
the exercise of its duties. At the offeror’s request, the Company shall include
in any proxy soliciting material prepared by it in connection with the Special
Meeting proxy soliciting material submitted by the offeror; provided, however,
that the offeror, by written agreement with the Company contained in or
delivered with such request, shall have indemnified the Company against any and
all liabilities resulting from any statements found to be defamatory,
misstatements, misleading statements or omissions contained in or omitted from
the offeror’s proxy soliciting materials and have agreed to pay the Company’s
incremental costs incurred as a result of including such material in the
Company’s proxy soliciting material. Notwithstanding anything to the contrary
contained in this Agreement, if the Board of Directors determines that it is in
the best interests of shareholders to seek an alternative transaction so as to
obtain greater value for shareholders than that provided by any Qualified Offer,
the Company shall be entitled to include information relating to such
alternative transaction in the proxy soliciting material prepared by it in
connection with the Special Meeting. If no Person has become an Acquiring Person
prior to the redemption date referred to in this Section 23(c), and the
Qualified Offer continues to be a Qualified Offer and either (A) the Special
Meeting is not held on or prior to the 90th Business Day following receipt of
the Special Meeting Notice, or (B) at the Special Meeting, the holders of at
least a majority of the Common Shares outstanding and entitled to vote as of the
record date for the Special Meeting, not giving effect to any affirmative votes
cast by the offeror or any of its Affiliates or Associates, shall vote in favor
of the Redemption Resolution (and the results of the vote are certified as
official by the appointed inspectors of election for the Special Meeting), then
all of the Rights shall be deemed redeemed by such failure to hold the Special
Meeting or as a result of such shareholder action, as the case may be, at the
Redemption Price, or the Board of Directors shall take such other action as
would prevent the existence of the Rights from interfering with the consummation
of the Qualified Offer, effective immediately prior to the consummation of the
Qualified Offer, if, and only if, the Qualified Offer is consummated within 60
days after either (x) the close of business on the 90th Business Day following
receipt of the Special Meeting Notice if a Special Meeting is not held on or
prior to such date or (y) the date on which the results of the vote on the
Redemption Resolution at the Special Meeting are certified as official by the
appointed inspectors of election for the Special Meeting, as the case may be.
Nothing in this subparagraph (c) shall be construed as limiting or prohibiting
the Company or any offeror from proposing or engaging in any

28


--------------------------------------------------------------------------------




acquisition, disposition or other transfer of any securities of the Company, any
merger or consolidation involving the Company, any sale or other transfer of
assets of the Company, any liquidation, dissolution or winding-up of the
Company, or any other business combination or other transaction, or any other
action by the Company or such offeror; provided, however, that the holders of
Rights shall have the rights set forth in this Rights Agreement with respect to
any such acquisition, disposition, transfer, merger, consolidation, sale,
liquidation, dissolution, winding-up, business combination, transaction or
action.

(d)    Immediately upon the effectiveness of the action of the Board of
Directors of the Company ordering the redemption of the Rights pursuant to
paragraph (b) of this Section 23 or the effectiveness of such redemption
pursuant to paragraph (c) of this Section 23 (or, if the resolution of the Board
of Directors electing to redeem the Rights pursuant to paragraph (b) of this
Section 23 states that the redemption will not be effective until the occurrence
of a specified future time or event, upon the occurrence of such future time or
event), and without any further action and without any notice, the right to
exercise the Rights will terminate and the only right thereafter of the holders
of Rights shall be to receive the Redemption Price. The Company shall promptly
give public notice of any such redemption; provided, however, that the failure
to give, or any defect in, any such notice shall not affect the validity of such
redemption. Within 10 days after the effectiveness of the action of the Board of
Directors ordering the redemption of the Rights, the Company shall mail a notice
of redemption to all the holders of the then outstanding Rights at their last
addresses as they appear upon the registry books of the Rights Agent or, prior
to the Distribution Date, on the registry books of the transfer agent for the
Common Shares. Any notice which is mailed in the manner herein provided shall be
deemed given, whether or not the holder receives the notice. Each such notice of
redemption will state the method by which the payment of the Redemption Price
will be made. Neither the Company nor any of its Affiliates or Associates may
redeem, acquire or purchase for value any Rights at any time in any manner other
than that specifically set forth in this Section 23 or in Section 24 hereof, and
other than in connection with the purchase of Common Shares prior to the
Distribution Date.

29


--------------------------------------------------------------------------------




Section 24.    Exchange.

(a)    The Board of Directors of the Company may, at its option, at any time
after any Person becomes an Acquiring Person, exchange all or part of the then
outstanding and exercisable Rights (which shall not include Rights that have
become void pursuant to the provisions of Section 11(a)(ii) hereof) for Common
Shares of the Company at an exchange ratio of one Common Share per Right,
appropriately adjusted to reflect any stock split, stock dividend or similar
transaction occurring after the date hereof (such exchange ratio being
hereinafter referred to as the “Exchange Ratio”). Notwithstanding the foregoing,
the Board of Directors shall not be empowered to effect such exchange at any
time after any Person (other than the Company, any Subsidiary of the Company,
any employee benefit plan of the Company or any such Subsidiary, any entity
holding Common Shares for or pursuant to the terms of any such plan, or any
trustee, administrator or fiduciary of such a plan), together with all
Affiliates and Associates of such Person, becomes the Beneficial Owner of 50% or
more of the Common Shares then outstanding.

(b)    Immediately upon the action of the Board of Directors of the Company
ordering the exchange of any Rights pursuant to paragraph (a) of this Section 24
and without any further action and without any notice, the right to exercise
such Rights shall terminate and the only right thereafter of a holder of such
Rights shall be to receive that number of Common Shares equal to the number of
such Rights held by such holder multiplied by the Exchange Ratio. The Company
shall promptly give public notice of any such exchange; provided, however, that
the failure to give, or any defect in, such notice shall not affect the validity
of such exchange. The Company promptly shall mail a notice of any such exchange
to all of the holders of such Rights at their last addresses as they appear upon
the registry books of the Rights Agent. Any notice which is mailed in the manner
herein provided shall be deemed given, whether or not the holder receives the
notice. Each such notice of exchange will state the method by which the exchange
of the Common Shares for Rights will be effected and, in the event of any
partial exchange, the number of Rights which will be exchanged. Any partial
exchange shall be effected pro rata based on the number of Rights (other than
Rights which have become void pursuant to the provisions of Section 11(a)(ii)
hereof) held by each holder of Rights.

(c)    In the event that there shall not be sufficient Common Shares issued but
not outstanding or authorized but unissued to permit any exchange of Rights as
contemplated in accordance with this Section 24, the Company shall take all such
action as may be necessary to authorize additional Common Shares for issuance
upon exchange of the Rights.

(d)    The Company shall not be required to issue fractions of Common Shares or
to distribute certificates which evidence fractional Common Shares. In lieu of
such fractional Common Shares, the Company may, at its sole option, pay to the
registered holders of the Right Certificates with regard to which such
fractional Common Shares would otherwise be issuable an amount in cash equal to
the same fraction of the current market value of a whole Common Share. For the
purposes of this paragraph (d), the current market value of a whole Common Share
shall be the closing price of a Common Share (as determined pursuant to the
second sentence of Section 11(d) hereof) for the Trading Day immediately prior
to the date of exchange pursuant to this Section 24.

30


--------------------------------------------------------------------------------




Section 25.    Notice of Certain Events.

(a)    In case the Company shall propose, after the Distribution Date, (i) to
pay any dividend payable in stock of any class to the holders of its Common
Shares or to make any other distribution to the holders of its Common Shares
(other than a regular quarterly cash dividend), (ii) to offer to the holders of
its Common Shares rights or warrants to subscribe for or to purchase any
additional Common Shares or shares of stock of any class or any other
securities, rights or options, (iii) to effect any reclassification of its
Common Shares (other than a reclassification involving only the subdivision of
outstanding Common Shares), (iv) to effect any consolidation or merger into or
with, to effect any share exchange with or to effect any sale or other transfer
(or to permit one or more of its Subsidiaries to effect any sale or other
transfer), in one or more transactions, of 50% or more of the assets or earning
power of the Company and its Subsidiaries (taken as a whole) to, any other
Person, (v) to effect the liquidation, dissolution or winding up of the Company,
then, in each such case, the Company shall give to each holder of a Right
Certificate, in accordance with Section 26 hereof, a notice of such proposed
action, which shall specify the record date for the purposes of such stock
dividend, or distribution of rights or warrants, or the date on which such
reclassification, consolidation, merger, share exchange, sale, transfer,
liquidation, dissolution, or winding up is to take place and the date of
participation therein by the holders of the Common Shares, if any such date is
to be fixed, and such notice shall be so given in the case of any action covered
by clause (i) or (ii) above at least 10 days prior to the record date for
determining holders of the Common Shares for purposes of such action, and in the
case of any such other action, at least 10 days prior to the date of the taking
of such proposed action or the date of participation therein by the holders of
the Common Shares, whichever shall be the earlier.

(b)    In case a Section 11(a)(ii) Event shall occur, then the Company shall as
soon as practicable thereafter give to each holder of a Right Certificate, in
accordance with Section 26 hereof, a notice of the occurrence of such event,
which notice shall describe such event and the consequences of such event to
holders of Rights under Section 11(a)(ii) hereof.

Section 26.    Notices. Notices or demands authorized by this Agreement to be
given or made by the Rights Agent or by the holder of any Right Certificate to
or on the Company shall be sufficiently given or made if sent by first-class
mail, postage prepaid, addressed (until another address is filed in writing with
the Rights Agent) as follows:

Briggs & Stratton Corporation
12301 West Wirth Street
Wauwatosa, Wisconsin 53222
Attention: Corporate Secretary

Subject to the provisions of Section 21 hereof, any notice or demand authorized
by this Agreement to be given or made by the Company or by the holder of any
Right Certificate to or on the Rights Agent shall be sufficiently given or made
if sent by first-class mail, postage prepaid, addressed (until another address
is filed in writing with the Company) as follows:

National City Bank, Department 3116
Corporate Trust Administration
629 Euclid Avenue, Suite 635
Cleveland, Ohio 44114

Notice or demands authorized by this Agreement to be given or made by the
Company or the Rights Agent to the holder of any Right Certificate shall be
sufficiently given or made if sent by first-class mail, postage prepaid,
addressed to such holder at the address of such holder as shown on the registry
books of the Company.

31


--------------------------------------------------------------------------------




Section 27.    Supplements and Amendments. The Company may from time to time
supplement or amend this Agreement without the approval of any holders of Right
Certificates in order to cure any ambiguity, to correct or supplement any
provision contained herein which may be defective or inconsistent with any other
provisions herein, or to make any other provisions with respect to the Rights
which the Company may deem necessary or desirable, any such supplement or
amendment to be evidenced by a writing signed by the Company and the Rights
Agent; provided, however, that from and after such time as any Person becomes an
Acquiring Person, this Agreement shall not be amended in any manner which would
adversely affect the interests of the holders of Rights.

Section 28.    Successors. All the covenants and provisions of this Agreement by
or for the benefit of the Company or the Rights Agent shall bind and inure to
the benefit of their respective successors and assigns hereunder.

Section 29.    Determinations and Actions by the Board of Directors.

(a)    For all purposes of this Agreement, any calculation of the number of
Common Shares outstanding at any particular time, including for purposes of
determining the particular percentage of such outstanding Common Shares of which
any Person is the Beneficial Owner, shall be made in accordance with the last
sentence of Rule 13d-3(d)(1)(i) of the General Rules and Regulations under the
Exchange Act as in effect on the date hereof.

(b)    The Board of Directors of the Company shall have the exclusive power and
authority to administer this Agreement and to exercise all rights and powers
specifically granted to the Board or to the Company, or as may be necessary or
advisable in the administration of this Agreement, including, without
limitation, the right and power to (i) interpret the provisions of this
Agreement and (ii) make all determinations deemed necessary or advisable for the
administration of this Agreement (including, without limitation, a determination
to redeem or not redeem the Rights or to amend the Agreement). All such actions,
calculations, interpretations and determinations (including, for purposes of
clause (y) below, all omissions with respect to the foregoing) which are done or
made by the Board of Directors in good faith shall (x) be final, conclusive and
binding on the Company, the Rights Agent, the holders of the Rights and all
other parties, and (y) not subject any member of the Board of Directors to any
liability to the holders of the Rights or to any other person.

(c)    Without limiting the foregoing, nothing contained herein shall be
construed to suggest or imply that the Board of Directors shall not be entitled
to reject any Qualified Offer or any other tender offer or exchange offer or
other acquisition proposal, or to recommend that holders of Common Shares reject
any Qualified Offer or any other tender offer or exchange offer or other
acquisition proposal, or to take any other action (including, without
limitation, the commencement, prosecution, defense or settlement of any
litigation and the submission of additional or alternative offers or other
proposals) with respect to any Qualified Offer or any other tender offer or
exchange offer or other acquisition proposal that the Board of Directors
believes is necessary or appropriate in the exercise of its fiduciary duties.

32


--------------------------------------------------------------------------------




Section 30.    Benefits of this Agreement. Nothing in this Agreement shall be
construed to give to any person or corporation other than the Company, the
Rights Agent and the registered holders of the Right Certificates (and, prior to
the Distribution Date, the Common Shares) any legal or equitable right, remedy
or claim under this Agreement; but this Agreement shall be for the sole and
exclusive benefit of the Company, the Rights Agent and the registered holders of
the Right Certificates (and, prior to the Distribution Date, the Common Shares).

Section 31.    Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.

Section 32.    Governing Law. This Agreement and each Right Certificate issued
hereunder shall be deemed to be a contract made under the laws of the State of
Wisconsin and for all purposes shall be governed by and construed in accordance
with the laws of such State applicable to contracts to be made and performed
entirely within such State.

Section 33.    Counterparts. This Agreement may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

Section 34.    Descriptive Headings. Descriptive headings of the several
Sections of this Agreement are inserted for convenience only and shall not
control or affect the meaning or construction of any of the provisions hereof.

33


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and attested, all as of the day and year first above written.

 

BRIGGS & STRATTON CORPORATION

 

 

 

Attest:

 

 

By:

/s/ Robert F. Heath

 

By:

/s/ Thomas R. Savage

 

Robert F. Heath

 

 

Thomas R. Savage

 

Secretary

 

 

Senior Vice President - Administration

 

 

 

 

 

 

 

 

NATIONAL CITY BANK

 

 

 

 

 

Attest:

 

 

 

By:

/s/ Matthew R. Hostelley

 

By:

/s/ Victor W. LaTessa

 

Matthew R. Hostelley

 

 

Victor W. LaTessa

 

Vice President

 

 

Vice President

 

34


--------------------------------------------------------------------------------


Exhibit A

Form of Right Certificate

Certificate No. R-

 

 

Rights

 

NOT EXERCISABLE AFTER OCTOBER 18, 2009 OR EARLIER IF REDEMPTION OR EXCHANGE
OCCURS AS PROVIDED IN THE RIGHTS AGREEMENT. THE RIGHTS ARE SUBJECT TO REDEMPTION
AT $.01 PER RIGHT AND TO EXCHANGE ON THE TERMS SET FORTH IN THE RIGHTS
AGREEMENT.

Right Certificate

BRIGGS & STRATTON CORPORATION

This certifies that _______________, or registered assigns, is the registered
owner of the number of Rights set forth above, each of which entitles the owner
thereof, subject to the terms, provisions and conditions of the Rights
Agreement, dated as of August 7, 1996, as amended through August 9, 2006, and as
such agreement may be amended (the “Rights Agreement”), between Briggs &
Stratton Corporation, a Wisconsin corporation (the “Company”), and National City
Bank (the “Rights Agent”), to purchase from the Company at any time after the
Distribution Date (as such term is defined in the Rights Agreement) and prior to
5:00 P.M., Milwaukee, Wisconsin time, on October 18, 2009 at the principal
office of the Rights Agent, or at the office of its successor as Rights Agent,
one-half of one fully paid nonassessable (except as otherwise provided by any
corporation law applicable to the Company) share of Common Stock, par value
$0.01 per share (the “Common Shares”), of the Company, at a purchase price of
$80 per full Common Share (as adjusted as a result of the two-for-one stock
split of the Common Shares effected as a 100% stock dividend effective October
29, 2004) (the “Purchase Price”), upon presentation and surrender of this Right
Certificate with the Form of Election to Purchase duly executed. The number of
Rights evidenced by this Right Certificate (and the number of Common Shares
which may be purchased upon exercise hereof) set forth above, and the Purchase
Price set forth above, are the number and Purchase Price as of August 7, 1996,
based on the Common Shares as constituted at such date. As provided in the
Rights Agreement, the Purchase Price and the number of Common Shares which may
be purchased upon the exercise of the Rights evidenced by this Right Certificate
are subject to modification and adjustment upon the happening of certain events.

This Right Certificate is subject to all of the terms, provisions and conditions
of the Rights Agreement, which terms, provisions and conditions are hereby
incorporated herein by reference and made a part hereof and to which Rights
Agreement reference is hereby made for a full description of the rights,
limitations of rights, obligations, duties and immunities hereunder of the
Rights Agent, the Company and the holders of the Right Certificates. Copies of
the Rights Agreement are on file at the principal executive offices of the
Company and the above-mentioned offices of the Rights Agent.


--------------------------------------------------------------------------------




This Right Certificate, with or without other Right Certificates, upon surrender
at the principal office of the Rights Agent, may be exchanged for another Right
Certificate or Right Certificates of like tenor and date evidencing Rights
entitling the holder to purchase a like aggregate number of Common Shares as the
Rights evidenced by the Right Certificate or Right Certificates surrendered
shall have entitled such holder to purchase. If this Right Certificate shall be
exercised in part, the holder shall be entitled to receive upon surrender hereof
another Right Certificate or Right Certificates for the number of whole Rights
not exercised.

Subject to the provisions of the Rights Agreement, the Rights evidenced by this
Certificate (i) may be redeemed by the Company at a redemption price of $.01 per
Right or (ii) may be exchanged in whole or in part for Common Shares.

The Company is not required to issue any fractional Common Shares upon the
exercise of any Right or Rights evidenced hereby. In lieu thereof, the Company
may, at its sole option, make a cash payment, as provided in the Rights
Agreement.

No holder of this Right Certificate shall be entitled to vote or receive
dividends or be deemed for any purpose the holder of the Common Shares or of any
other securities of the Company which may at any time be issuable on the
exercise hereof, nor shall anything contained in the Rights Agreement or herein
be construed to confer upon the holder hereof, as such, any of the Rights of a
stockholder of the Company or any right to vote for the election of directors or
upon any matter submitted to stockholders at any meeting thereof, or to give or
withhold consent to any corporate action, or to receive notice of meetings or
other actions affecting stockholders (except as provided in the Rights
Agreement), or to receive dividends or subscription rights, or otherwise, until
the Right or Rights evidenced by this Right Certificate shall have been
exercised as provided in the Rights Agreement.

This Right Certificate shall not be valid or obligatory for any purpose until it
shall have been countersigned by the Rights Agent.

WITNESS the facsimile signature of the proper officers of the Company and its
corporate seal. Dated as of _________, 20__.

ATTEST:

 

BRIGGS & STRATTON CORPORATION

 

 

 

 

 

By

 

 

 

 

Countersigned:

 

 

 

 

 

NATIONAL CITY BANK

 

 

 

 

 

By:

 

 

 

 

Authorized Signature

 

 

 

Form of Reverse Side of Right Certificate

 

2


--------------------------------------------------------------------------------


FORM OF ASSIGNMENT

(To be executed by the registered holder if such
holder desires to transfer the Right Certificate.)

FOR VALUE RECEIVED __________________________ hereby sells, assigns and
transfers unto

 

 

 



(Please print name and address of transferee)

_____________________________________________ this Right Certificate, together
with all right, title and interest therein, and does hereby irrevocably
constitute and appoint ___________ Attorney, to transfer the within Right
Certificate on the books of the within-named Company, with full power of
substitution.

Date: ____________, 20___

 

 

Signature

 

Signature Guaranteed:

Signatures must be guaranteed by a member firm of a registered national
securities exchange, a member of the National Association of Securities Dealers,
Inc., or a commercial bank or trust company having an office or correspondent in
the United States.

--------------------------------------------------------------------------------

 

The undersigned hereby certifies that the Rights evidenced by this Right
Certificate are not beneficially owned by an Acquiring Person or an Affiliate or
Associate thereof (as defined in the Rights Agreement).

 

 

Signature

 

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------




Form of Reverse Side of Right Certificate — continued

FORM OF ELECTION TO PURCHASE

(To be executed if holder desires to
exercise Rights represented by the Right Certificate.)

To BRIGGS & STRATTON CORPORATION:

The undersigned hereby irrevocably elects to exercise ______________ Rights
represented by this Right Certificate to purchase the Common Shares issuable
upon the exercise of such Rights and requests that certificates for such Common
Shares be issued in the name of:

Please insert social security
or other identifying number

 

 

(Please print name and address)

 

 

If such number of Rights shall not be all the Rights evidenced by this Right
Certificate, a new Right Certificate for the balance remaining of such Rights
shall be registered in the name of and delivered to:

Please insert social security
or other identifying number

 

(Please print name and address)

 

Dated: ____________, 20___

 

 

Signature

 

Signature Guaranteed:

Signatures must be guaranteed by a member firm of a registered national
securities exchange, a member of the National Association of Securities Dealers,
Inc., or a commercial bank or trust company having an office or correspondent in
the United States.

2


--------------------------------------------------------------------------------




Form of Reverse Side of Right Certificate — continued

--------------------------------------------------------------------------------

 

The undersigned hereby certifies that the Rights evidenced by this Right
Certificate are not beneficially owned by an Acquiring Person or an Affiliate or
Associate thereof (as defined in the Rights Agreement).

 

 

 

Signature

 

--------------------------------------------------------------------------------

NOTICE

The signature in the Form of Assignment or Form of Election to Purchase, as the
case may be, must conform to the name as written upon the face of this Right
Certificate in every particular, without alteration or enlargement or any change
whatsoever.

In the event the certification set forth above in the Form of Assignment or the
Form of Election to Purchase, as the case may be, is not completed, the Company
and the Rights Agent will deem the beneficial owner of the Rights evidenced by
this Right Certificate to be an Acquiring Person or an Affiliate or Associate
thereof (as defined in the Rights Agreement) and such Assignment or Election to
Purchase will not be honored.

3


--------------------------------------------------------------------------------


Exhibit B

SUMMARY OF RIGHTS TO PURCHASE
COMMON SHARES

On August 6, 1996, the Board of Directors of Briggs & Stratton Corporation (the
“Company”) declared a dividend of one common share purchase right (a “Right”)
for each outstanding share of common stock, par value $0.01 per share (the
“Common Shares”), of the Company. The dividend is payable on August 19, 1996
(the “Record Date”) to the shareholders of record on that date. Each Right
entitles the registered holder to purchase from the Company one-half of one
Common Share of the Company at a price (the “Purchase Price”) of $80 per full
share (after giving effect to the two-for-one stock split of the Common Shares
effected as a 100% stock dividend effective October 29, 2004), subject to
adjustment. The description and terms of the Rights are set forth in a Rights
Agreement (the “Rights Agreement”) between the Company and National City Bank,
as Rights Agent (the “Rights Agent”) dated as of August 7, 1996, as amended
through August 9, 2006 and as may thereafter be amended. Until the earlier to
occur of (i) 10 days following public announcement that a person or group of
affiliated or associated persons (other than the Company, a subsidiary of the
Company or an employee benefit plan of the Company or a subsidiary) (an
“Acquiring Person”) have acquired beneficial ownership of 20% or more of the
outstanding Common Shares or (ii) 10 business days (or such later date as may be
determined by action of the Company’s Board of Directors prior to such time as
any person or group of affiliated persons becomes an Acquiring Person) following
the commencement of, or announcement of an intention to make, a tender offer or
exchange offer the consummation of which would result in the beneficial
ownership by a person or group (other than the Company, a subsidiary of the
Company or an employee benefit plan of the Company or a subsidiary) of 20% or
more of the outstanding Common Shares (the earlier of such dates being called
the “Distribution Date”), the Rights will be evidenced, with respect to any of
the Common Share certificates outstanding as of the Record Date, by such Common
Share certificate. Notwithstanding the foregoing, any other person or group of
affiliated or associated persons who, at the close of business on August 7,
1996, was the beneficial owner of at least 5,785,400 Common Shares (which number
of shares constituted 20% of the number of Common Shares outstanding on such
date, without giving effect to the two-for-one stock split of the Common Shares
effective October 29, 2004) will not be deemed an “Acquiring Person” unless such
person or group of affiliated or associated persons acquires beneficial
ownership of additional Common Shares at any time that such person or group of
affiliated or associated persons is or thereby becomes the beneficial owner of
20% or more of the Common Shares then outstanding.

The Rights Agreement provides that, until the Distribution Date (or earlier
redemption or expiration of the Rights), (i) the Rights will be transferred with
and only with the Common Shares; (ii) new Common Share certificates issued after
the Record Date upon transfer or new issuance of Common Shares will contain a
notation incorporating the Rights Agreement by reference; and (iii) the
surrender for transfer of any certificates for Common Shares outstanding as of
the Record Date, even without such notation or a copy of this Summary of Rights
being attached thereto, will also constitute the transfer of the Rights
associated with the Common Shares represented by such certificate. As soon as
practicable following the Distribution Date, separate certificates evidencing
the Rights (“Right Certificates”) will be mailed to holders of record of the
Common Shares as of the close of business on the Distribution Date and such
separate Right Certificates alone will evidence the Rights.

4


--------------------------------------------------------------------------------




The Rights are not exercisable until the Distribution Date. The Rights will
expire on October 18, 2009 (the “Final Expiration Date”), unless the Final
Expiration Date is extended or unless the Rights are earlier redeemed or
exchanged by the Company (including by shareholder action in connection with a
“Qualified Offer” as defined in the Agreement), in each case, as described
below.

The Purchase Price payable, and the number of Common Shares or other securities
or property issuable, upon exercise of the Rights are subject to adjustment from
time to time to prevent dilution (i) in the event of a stock dividend on, or a
subdivision, combination or reclassification of, the Common Shares, (ii) upon
the grant to holders of the Common Shares of certain rights or warrants to
subscribe for or purchase Common Shares at a price, or securities convertible
into Common Shares with a conversion price, less than the then-current market
price of the Common Shares or (iii) upon the distribution to holders of the
Common Shares of evidences of indebtedness or assets (excluding regular periodic
cash dividends paid out of earnings or retained earnings or dividends payable in
Common Shares) or of subscription rights or warrants (other than those referred
to above).

In the event that the Company is acquired in a merger or other business
combination transaction or 50% or more of its consolidated assets or earning
power are sold, proper provision will be made so that each holder of a Right
will thereafter have the right to receive, upon the exercise thereof at the
then-current Purchase Price, that number of shares of common stock of the
acquiring company which at the time of such transaction will have a market value
of two times the then current Purchase Price. In the event that any person or
group of affiliated or associated persons becomes an Acquiring Person, each
holder of a Right, other than Rights beneficially owned by the Acquiring Person
(which will thereafter be void), will thereafter have the right to receive upon
exercise at the then current Purchase Price that number of Common Shares having
a market value of two times the Purchase Price.

At any time after any Person becomes an Acquiring Person and prior to the
acquisition by such person or group of 50% or more of the outstanding Common
Shares, the Board of Directors of the Company may exchange the Rights (other
than Rights owned by such person or group which will have become void), in whole
or in part, at an exchange ratio of one Common Share per Right (subject to
adjustment).

With certain exceptions, no adjustment in the Purchase Price will be required
until cumulative adjustments require an adjustment of at least 1% in such
Purchase Price. The Company is not required to issue any fractional Common
Shares and in lieu thereof, an adjustment in cash may be made based on the
market price of the Common Shares on the last trading day prior to the date of
exercise.

At any time prior to the acquisition by a person or group of affiliated or
associated persons of beneficial ownership of 20% or more of the outstanding
Common Shares, the Board of Directors of the Company may redeem the Rights in
whole, but not in part, at a price of $.01 per Right (the “Redemption Price”).
The redemption of the Rights may be made effective at such time on such basis
with such conditions as the Board of Directors in its sole discretion may
establish. In addition, if the Company receives a Qualified Offer (as defined in
the Agreement), then the Rights may be redeemed by way of shareholder action
taken at a special meeting of

5


--------------------------------------------------------------------------------




shareholders called by the Board upon the written notice of the holders of at
least 10% of Common Shares then outstanding (other than Common Shares held by
the offeror or its Affiliates and Associates) for the purpose of voting on a
resolution accepting the Qualified Offer and authorizing the redemption of the
Rights pursuant to the provisions of the Agreement. The written notice must be
received by the Company not earlier than 60 nor later than 80 business days
following the commencement of a Qualified Offer that has not been terminated
prior thereto and that continues to be a Qualified Offer. The special meeting
must be held on or prior to the 90th business day following Company’s receipt of
such notice. Such an action by the shareholders requires the affirmative vote of
a majority of all Common Shares entitled to vote on such issue (excluding Common
Shares held by the offeror and its Affiliates or Associates). If either (A) the
special meeting is not held on or prior to the 90th business day following
receipt of the special meeting notice, or (B) at the special meeting, the
requisite holders of Common Shares vote in favor of the redemption resolution,
then all of the Rights will be deemed redeemed by such failure to hold the
special meeting or as a result of such shareholder action, as the case may be,
at the Redemption Price, or the Board of Directors shall take such other action
as would prevent the existence of the Rights from interfering with the
consummation of the Qualified Offer, effective immediately prior to the
consummation of the Qualified Offer if, and only if, the Qualified Offer is
consummated within 60 days after either (x) the close of business on the 90th
business day following receipt of the special meeting notice if a special
meeting is not held on or prior to such date or (y) the date on which the
results of the vote on the redemption resolution at the special meeting are
certified as official, as the case may be. Immediately upon any redemption of
the Rights, the right to exercise the Rights will terminate and the only right
of the holders of Rights will be to receive the Redemption Price.

“Qualified Offer” means an offer that has each of the following characteristics:

·                    a fully financed all-cash tender offer or an exchange offer
offering at least 70 percent cash and Common Shares of the offeror, in each such
case for any and all of the outstanding Common Shares of the Company;

·                    an offer that has commenced within the meaning of Rule
14d-2(a) under the Exchange Act;

·                    an offer whose per-share offer price (A) is greater than
the highest reported market price for the Common Shares of the Company during
the 24-month period immediately preceding the date on which the offer is
commenced and (B) represents a reasonable premium above the average of the
closing prices for the five trading days immediately preceding the date on which
the offer is commenced;

·                    an offer that (A) is accompanied by a written opinion of a
nationally recognized investment banking firm that is addressed to the Company
and the holders of Common Shares of the Company other than such Person and
states that the price to be paid to such holders pursuant to the offer is fair
from a financial point of view to such holders and includes any written
presentation of such firm showing the analysis and range of values underlying
such conclusions, which written opinion and any such presentation are updated
and provided to the Company prior to the date such offer is consummated, and (B)
within 20 business days after the commencement date of the offer (or within 10
business days after any increase in the offer consideration), does not result in
a nationally

6


--------------------------------------------------------------------------------




recognized investment banking firm retained by the Board of Directors of the
Company rendering an opinion to the Board of Directors of the Company that the
consideration being offered to the holders of the Common Shares is either unfair
or inadequate;

·                    if the offer includes Common Shares of the offeror, an
offer pursuant to which (A) the offeror shall permit a nationally recognized
investment banking firm retained by the Board of Directors of the Company and
legal counsel designated by the Company to have access to such offeror’s books,
records, management, accountants and other appropriate outside advisers for the
purposes of permitting such investment banking firm and such legal counsel to
conduct a due diligence review of the offeror in order to permit such investment
banking firm to be able to render an opinion to the Board of Directors of the
Company with respect to whether the consideration being offered to the holders
of the Common Shares of the Company is fair or adequate, and (B) within 10
business days after such investment banking firm shall have notified the Company
and the offeror that it had completed the due diligence review to its
satisfaction (or following completion of such due diligence review within 10
business days after any increase in the consideration being offered), such
investment banking firm does not render an opinion to the Board of Directors of
the Company that the consideration being offered to the holders of the Common
Shares of the Company is either unfair or inadequate and such investment banking
firm does not after the expiration of such 10 business day period render an
opinion to the Board of Directors of the Company that the consideration being
offered to the holders of the Common Shares of the Company has become either
unfair or inadequate based on a subsequent disclosure or discovery of a
development or developments that have had or are reasonably likely to have a
material adverse affect on the value of the Common Shares of the offeror;

·                    an offer that is subject only to the minimum tender
condition described below and other usual and customary terms and conditions,
which conditions shall not include any financing, funding or similar condition
or any requirements with respect to the offeror or its agents being permitted
any due diligence with respect to the books, records, management, accountants
and other outside advisers of the Company;

·                    an offer pursuant to which the Company has received an
irrevocable written commitment of the offeror that the offer will remain open
for at least 60 business days and, if a special meeting is duly requested under
the redemption provisions, for, at least 10 business days after the date of the
special meeting or, if no special meeting is held within 90 business days
following receipt of the special meeting notice, for at least 10 business days
following such 90 business day period;

·                    an offer pursuant to which the Company has received an
irrevocable written commitment by the offeror that the offer, it if is otherwise
to expire prior thereto, will be extended for at least 20 business days after
any increase in the price offered, and after any bona fide alternative offer is
commenced;

·                    an offer that is conditioned on a minimum of at least 90%
of the outstanding Common Shares (other than Common Shares held by the offeror)
being tendered and not withdrawn as of the offer’s expiration date, which
condition shall not be waivable;

·                    an offer pursuant to which the Company has received an
irrevocable written commitment by the offeror to consummate as promptly as
practicable upon successful completion of the offer a second step transaction
whereby all Common Shares not tendered into the

7


--------------------------------------------------------------------------------




offer will be acquired at the same amount and form of consideration per share
actually paid pursuant to the offer, subject to shareholders’ statutory
appraisal rights, if any;

·                    an offer pursuant to which the Company has received an
irrevocable written commitment of the offeror that no amendments will be made to
the offer to reduce the offer consideration, change the form of consideration
offered, reduce the number of shares being sought, or otherwise change the terms
of the offer in a way that is adverse to a tendering shareholder;

·                    if the offer includes Common Shares of the offeror, (A) the
offeror is a publicly owned United States corporation, and its Common Shares are
freely tradable and are listed or admitted to trading on either the New York
Stock Exchange or the Nasdaq National Market, (B) no shareholder approval of the
offeror is required to issue such Common Shares, or, if required, such approval
has already been obtained, (C) no Person beneficially owns more than 20% of the
voting stock of the offeror at the time of commencement of the offer or at any
time during the term of the offer, and (D) no other class of voting stock of the
offeror is outstanding, and the offeror meets the registrant eligibility
requirements for use of Form S-3 for registering securities under the Securities
Act of 1933, as amended, including, without limitation, the filing of all
required Exchange Act reports in a timely manner during the 12 calendar months
prior to the date of commencement of the offer;

·                    an offer pursuant to which the Company has received an
irrevocable written commitment of the offeror that the offeror will pay (or
share with any other offeror) at least one-half of the Company’s costs of a
special meeting requested with respect to such offer; and

·                    an offer pursuant to which the Company has received an
irrevocable written commitment of the offeror that if the offer is not
consummated, the offeror will not make any offer for or purchase any equity
securities of the Company for a period of one year after the commencement of the
original offer if such original offer does not result in the tender of at least
85% of the outstanding Common Shares, not owned by the offeror.

The terms of the Rights may be amended by the Board of Directors of the Company
without the consent of the holders of the Rights except that from and after such
time as any person or group of affiliated or associated persons becomes an
Acquiring Person no such amendment may adversely affect the interests of the
holders of the Rights.

Until a Right is exercised, the holder thereof, as such, will have no rights as
a shareholder of the Company, including, without limitation, the right to vote
or to receive dividends.

A copy of the Rights Agreement, as amended through August 9, 2006, has been
filed with the Securities and Exchange Commission as an Exhibit to the Company’s
Amended Registration Statement on Form 8-A/A filed on August 15, 2006. A copy of
the Rights Agreement is available free of charge from the Company. This summary
description of the Rights does not purport to be complete and is qualified in
its entirety by reference to the Rights Agreement, which is hereby incorporated
herein by reference.

8


--------------------------------------------------------------------------------